Exhibit 10.1

EXECUTION COPY

J.B. HUNT TRANSPORT, INC.
J.B. HUNT TRANSPORT SERVICES, INC.

 

$200,000,000 5.31% Senior Notes due March 29, 2011

--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

Dated as of March 15, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

1.

AUTHORIZATION OF NOTES.

1

 

1.1

Description of Notes to be Issued.

1

 

1.2

Parent Guaranty.

1

 

 

 

 

2.

SALE AND PURCHASE OF NOTES.

2

 

 

 

3.

CLOSING.

2

 

 

 

4.

CONDITIONS TO CLOSING.

2

 

4.1

Representations and Warranties.

2

 

4.2

Performance; No Default.

2

 

4.3

Compliance Certificates.

3

 

4.4

Opinions of Counsel.

3

 

4.5

Purchase Permitted By Applicable Law, etc.

3

 

4.6

Sale of Other Notes.

3

 

4.7

Payment of Special Counsel Fees.

4

 

4.8

Private Placement Number.

4

 

4.9

Changes in Corporate Structure.

4

 

4.10

Parent Guaranty.

4

 

4.11

Funding Instructions.

4

 

4.12

Proceedings and Documents.

4

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

4

 

5.1

Organization; Power and Authority.

5

 

5.2

Authorization, etc.

5

 

5.3

Disclosure.

5

 

5.4

Organization and Ownership of Shares of Subsidiaries; Affiliates.

6

 

5.5

Financial Statements; Material Liabilities.

6

 

5.6

Compliance with Laws, Other Instruments, etc.

7

 

5.7

Governmental Authorizations, etc.

7

 

5.8

Litigation; Observance of Statutes and Orders.

7

 

5.9

Taxes.

8

 

5.10

Title to Property; Leases.

8

 

5.11

Licenses, Permits, etc.

8

 

5.12

Compliance with ERISA.

9

 

5.13

Private Offering by the Company.

10

 

5.14

Use of Proceeds; Margin Regulations.

10

 

5.15

Existing Indebtedness; Future Liens.

10

 

5.16

Foreign Assets Control Regulations, etc.

11

 

5.17

Status under Certain Statutes.

11

 

5.18

Environmental Matters.

11

 

 

 

 

6.

REPRESENTATIONS OF THE PURCHASERS.

12

 

i


--------------------------------------------------------------------------------


 

6.1

Purchase for Investment.

12

 

6.2

Source of Funds.

12

 

6.3

Accredited Investor.

14

 

 

 

 

7.

INFORMATION AS TO PARENT.

14

 

7.1

Financial and Business Information.

14

 

7.2

Officer’s Certificate.

16

 

7.3

Electronic Delivery.

17

 

7.4

Visitation.

17

 

 

 

 

8.

PREPAYMENT OF THE NOTES.

18

 

8.1

No Scheduled Prepayments.

18

 

8.2

Optional Prepayments with Make-Whole Amount.

18

 

8.3

Mandatory Offer to Prepay Upon Change of Control.

18

 

8.4

Allocation of Partial Prepayments.

20

 

8.5

Maturity; Surrender, etc.

20

 

8.6

Purchase of Notes.

20

 

8.7

Make-Whole Amount.

20

 

 

 

 

9.

AFFIRMATIVE COVENANTS.

22

 

9.1

Compliance with Law.

22

 

9.2

Insurance.

22

 

9.3

Maintenance of Properties.

22

 

9.4

Payment of Taxes and Claims.

23

 

9.5

Corporate Existence, etc.

23

 

9.6

Books and Records.

23

 

9.7

Subsidiary Guaranty; Release.

23

 

9.8

Pari Passu Ranking.

24

 

 

 

 

10.

NEGATIVE COVENANTS.

24

 

10.1

Ratio of Adjusted Debt to Cash Flow.

24

 

10.2

Fixed Charge Coverage Ratio.

25

 

10.3

Priority Debt.

25

 

10.4

Liens.

25

 

10.5

Subsidiary Indebtedness

26

 

10.6

Mergers, Consolidations, etc.

27

 

10.7

Sale of Assets.

27

 

10.8

Nature of Business.

29

 

10.9

Transactions with Affiliates.

29

 

10.10

Terrorism Sanctions Regulations.

29

 

 

 

 

11.

EVENTS OF DEFAULT.

29

 

 

 

12.

REMEDIES ON DEFAULT, ETC.

31

 

12.1

Acceleration.

31

 

12.2

Other Remedies.

32

 

12.3

Rescission.

32

 

ii


--------------------------------------------------------------------------------


 

12.4

No Waivers or Election of Remedies, Expenses, etc.

33

 

 

 

 

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

33

 

13.1

Registration of Notes.

33

 

13.2

Transfer and Exchange of Notes.

33

 

13.3

Replacement of Notes.

34

 

 

 

 

14.

PAYMENTS ON NOTES.

34

 

14.1

Place of Payment.

34

 

14.2

Home Office Payment.

34

 

 

 

 

15.

EXPENSES, ETC.

35

 

15.1

Transaction Expenses.

35

 

15.2

Survival.

35

 

 

 

 

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

36

 

 

 

17.

AMENDMENT AND WAIVER.

36

 

17.1

Requirements.

36

 

17.2

Solicitation of Holders of Notes.

36

 

17.3

Binding Effect, etc.

37

 

17.4

Notes held by Company, etc.

37

 

 

 

 

18.

NOTICES.

37

 

 

 

19.

REPRODUCTION OF DOCUMENTS.

38

 

 

 

20.

CONFIDENTIAL INFORMATION.

38

 

 

 

21.

SUBSTITUTION OF PURCHASER.

39

 

 

 

22.

MISCELLANEOUS.

39

 

22.1

Successors and Assigns.

39

 

22.2

Payments Due on Non-Business Days.

39

 

22.3

Accounting Terms.

40

 

22.4

Severability.

40

 

22.5

Construction.

40

 

22.6

Counterparts.

40

 

22.7

Governing Law.

40

 

22.8

Jurisdiction and Process; Waiver of Jury Trial.

41

 

iii


--------------------------------------------------------------------------------


 

 

 

SCHEDULE A

—

Information Relating to Purchasers

SCHEDULE B

—

Defined Terms

 

 

 

SCHEDULE 5.3

—

Disclosure

SCHEDULE 5.4

—

Organization and Ownership of Shares of Subsidiaries; Affiliates

SCHEDULE 5.5

—

Financial Statements

SCHEDULE 5.8

—

Litigation

SCHEDULE 5.14

—

Use of Proceeds

SCHEDULE 5.15

—

Existing Indebtedness

SCHEDULE 10.4

—

Liens

SCHEDULE 10.5

—

Subsidiary Indebtedness

 

 

 

EXHIBIT 1.1

—

Form of Senior Note

EXHIBIT 1.2

—

Form of Parent Guaranty

EXHIBIT 4.4(a)

—

Form of Opinion of Special Counsel for the Company

EXHIBIT 4.4(b)

—

Form of Opinion of Special Counsel to the Purchasers

EXHIBIT 9.7

—

Form of Subsidiary Guaranty

 

iv


--------------------------------------------------------------------------------


J.B. HUNT TRANSPORT, INC.
J.B. HUNT TRANSPORT SERVICES, INC.
615 J.B. Hunt Corporate Drive
Lowell, AR 72745
Phone: 479-820-0000
Fax: 479-659-6297

$200,000,000 5.31% Senior Notes due March 29, 2011

Dated as of March 15, 2007

TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

J.B. HUNT TRANSPORT SERVICES, INC., an Arkansas corporation (the “Parent”), and
J.B. HUNT TRANSPORT, INC., a Georgia corporation and a Subsidiary of the Parent
(the “Company”), agree with you as follows:


1.             AUTHORIZATION OF NOTES.


1.1          DESCRIPTION OF NOTES TO BE ISSUED.

The Company has authorized the issue and sale of $200,000,000 aggregate
principal amount of its 5.31% Senior Notes due March 29, 2011 (the “Notes”, such
term to include any such Notes issued in substitution therefor pursuant to
Section 13 of this Agreement).  The Notes shall be substantially in the form set
out in Exhibit 1, with such changes therefrom, if any, as may be approved by
you, the Other Purchasers of such Notes and the Company.  Certain capitalized
terms used in this Agreement are defined in Schedule B; references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.


1.2          PARENT GUARANTY.

The payment by the Company of all amounts due with respect to the Notes and the
performance by the Company of its obligations under this Agreement will be
guaranteed by the Parent pursuant to the Parent Guaranty in substantially the
form of the attached Exhibit 1.2, as it hereafter may be amended or supplemented
from time to time (the “Parent Guaranty”).


--------------------------------------------------------------------------------



2.             SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and each of the other purchasers named in Schedule A (the “Other
Purchasers”), and you and the Other Purchasers will purchase from the Company,
at the Closing provided for in Section 3, Notes in the principal amount
specified opposite your names in Schedule A at the purchase price of 100% of the
principal amount thereof.  Your obligation hereunder and the obligations of the
Other Purchasers are several and not joint obligations and you shall have no
obligation and no liability to any Person for the performance or non-performance
by any Other Purchaser hereunder.


3.             CLOSING.

The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Foley & Lardner LLP, 321 North Clark
Street, Suite 2800, Chicago, Illinois 60610-4764, at 9:00 a.m., Chicago time, at
a closing (the “Closing”) on March 29, 2007 or on such other Business Day
thereafter as may be agreed upon by the Company and you and the Other
Purchasers.  The date or time of the Closing may be changed to such other
Business Day as may be agreed upon by the Company and the Purchasers.  At the
Closing the Company will deliver to you the Notes to be purchased by you in the
form of a single Note (or such greater number of Notes in denominations of at
least $500,000 as you may request) dated the date of such Closing and registered
in your name (or in the name of your nominee), against delivery by you to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer for the account of the Company to
account number 5800299264 at LaSalle Bank, N.A., 135 South LaSalle Street,
Chicago, Illinois 606603, ABA number 071000505.  If at the Closing the Company
shall fail to tender such Notes to you as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
your satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such nonfulfillment.


4.             CONDITIONS TO CLOSING.

Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:


4.1          REPRESENTATIONS AND WARRANTIES.

The representations and warranties of the Parent and the Company in this
Agreement shall be correct when made and at the time of the Closing.


4.2          PERFORMANCE; NO DEFAULT.

The Parent and the Company shall have performed and complied with all agreements
and conditions contained in this Agreement required to be performed or complied
with by them prior to or at the Closing, and, after giving effect to the issue
and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or

2


--------------------------------------------------------------------------------


Event of Default shall have occurred and be continuing.  Neither the Parent nor
any Subsidiary shall have entered into any transaction since December 31, 2006
that would have been prohibited by Section 10 had such Section applied since
such date.


4.3          COMPLIANCE CERTIFICATES.


(A)           OFFICER’S CERTIFICATE.  EACH OF THE PARENT AND THE COMPANY SHALL
HAVE DELIVERED TO YOU AN OFFICER’S CERTIFICATE, DATED THE DATE OF CLOSING,
CERTIFYING THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.1, 4.2 AND 4.9 HAVE BEEN
FULFILLED.


(B)           SECRETARY’S CERTIFICATES.  EACH OF THE PARENT AND THE COMPANY
SHALL HAVE DELIVERED TO YOU A CERTIFICATE OF ITS SECRETARY OR AN ASSISTANT
SECRETARY, DATED THE DATE OF CLOSING, CERTIFYING AS TO THE RESOLUTIONS ATTACHED
THERETO AND OTHER CORPORATE PROCEEDINGS RELATING TO THE AUTHORIZATION, EXECUTION
AND DELIVERY OF THE NOTES AND THIS AGREEMENT.


4.4          OPINIONS OF COUNSEL.

You shall have received opinions in form and substance satisfactory to you,
dated the date of such Closing (a) from Wright, Lindsey & Jennings LLP, counsel
for the Parent and the Company, covering the matters set forth in Exhibit 4.4(a)
and covering such other matters incident to the transactions contemplated hereby
as you or your counsel may reasonably request (and the Company instructs its
counsel to deliver such opinion to you), and (b) from Foley & Lardner LLP, your
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as you may reasonably request.


4.5          PURCHASE PERMITTED BY APPLICABLE LAW, ETC.

On the date of the Closing your purchase of Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including, without limitation, Regulation U, T or
X of the Board of Governors of the Federal Reserve System) and (iii) not subject
you to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by you, you shall have received an Officer’s Certificate certifying as
to such matters of fact as you may reasonably specify to enable you to determine
whether such purchase is so permitted.


4.6          SALE OF OTHER NOTES.

Contemporaneously with the Closing, the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them as specified in Schedule A.

3


--------------------------------------------------------------------------------



4.7          PAYMENT OF SPECIAL COUNSEL FEES.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the fees, charges and disbursements of your special
counsel to the extent reflected in a statement of such counsel rendered to the
Company at least one Business Day prior to the Closing.


4.8          PRIVATE PLACEMENT NUMBER.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained by Foley & Lardner LLP for
the Notes.


4.9          CHANGES IN CORPORATE STRUCTURE.

Neither the Parent nor the Company shall have changed its jurisdiction of
incorporation or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
since December 31, 2006.


4.10        PARENT GUARANTY.

The Parent shall have executed and delivered the Parent Guaranty and you shall
have received an executed counterpart thereof.


4.11        FUNDING INSTRUCTIONS.

At least three Business Days prior to the date of the Closing, you shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.


4.12        PROCEEDINGS AND DOCUMENTS.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.


4.13        CREDIT AGREEMENT.

The Parent and the banks party thereto shall have entered into the Credit
Agreement and you shall have received a copy of a fully executed counterpart
thereof.


5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Parent and the Company, jointly and severally, represent and warrant to you
that:

4


--------------------------------------------------------------------------------



5.1          ORGANIZATION; POWER AND AUTHORITY.

Each of the Parent and the Company is a corporation duly incorporated and
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each of the Parent and the Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement, and the Notes
(in the case of the Company) and the Parent Guaranty (in the case of the Parent)
and to perform the provisions hereof and thereof.


5.2          AUTHORIZATION, ETC.

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

This Agreement and the Parent Guaranty have been duly authorized by all
necessary corporate action on the part of the Parent, and this Agreement
constitutes, and upon execution and delivery thereof the Parent Guaranty will
constitute the legal, valid and binding obligation of the Parent, enforceable
against the Parent in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, fraudulent transfer, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


5.3          DISCLOSURE.

The Parent and the Company, through their agent, J.P. Morgan Securities Inc.,
has delivered to you and each Other Purchaser a copy of a Private Placement
Memorandum, dated March 2007 (the “Memorandum”), relating to the transactions
contemplated hereby.  The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Parent and
its Subsidiaries.  This Agreement, the Memorandum (including the Parent’s SEC
filings referred to therein), the documents, certificates or other writings
identified in Schedule 5.3 by or on behalf of the Parent in connection with the
transactions contemplated hereby and the financial statements listed in Schedule
5.5, in each case, delivered to the Purchasers prior to March 19, 2007 (this
Agreement, the Memorandum and such documents, certificates or other writings and
such financial statements being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements

5


--------------------------------------------------------------------------------


therein not misleading in light of the circumstances under which they were
made.  Except as disclosed in the Disclosure Documents, since December 31, 2006,
there has been no change in the financial condition, operations, business or
properties of the Parent or any Subsidiary except changes that individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect.  There is no fact known to the Parent or the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.


5.4          ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES; AFFILIATES.


(A)           SCHEDULE 5.4 CONTAINS (EXCEPT AS NOTED THEREIN) COMPLETE AND
CORRECT LISTS OF (I) THE PARENT’S SUBSIDIARIES, SHOWING, AS TO EACH SUBSIDIARY,
THE CORRECT NAME THEREOF, THE JURISDICTION OF ITS ORGANIZATION AND THE
PERCENTAGE OF SHARES OF EACH CLASS OF ITS CAPITAL STOCK OR SIMILAR EQUITY
INTERESTS OUTSTANDING OWNED BY THE PARENT AND EACH OTHER SUBSIDIARY, (II) THE
PARENT’S AFFILIATES, OTHER THAN SUBSIDIARIES, AND (III) THE PARENT’S DIRECTORS
AND SENIOR OFFICERS.


(B)           ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OR SIMILAR EQUITY
INTERESTS OF EACH SUBSIDIARY SHOWN IN SCHEDULE 5.4 AS BEING OWNED BY THE PARENT
AND ITS SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE
AND ARE OWNED BY THE PARENT OR ANOTHER SUBSIDIARY (EXCEPT AS OTHERWISE DISCLOSED
IN SCHEDULE 5.4) FREE AND CLEAR OF ANY LIEN (EXCEPT AS OTHERWISE DISCLOSED IN
SCHEDULE 5.4).


(C)           EACH SUBSIDIARY IDENTIFIED IN SCHEDULE 5.4 IS A CORPORATION OR
OTHER LEGAL ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING OR
EQUIVALENT STATUS UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, AND IS
DULY QUALIFIED AS A FOREIGN CORPORATION OR OTHER LEGAL ENTITY AND IS IN GOOD
STANDING IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED BY LAW,
OTHER THAN THOSE JURISDICTIONS AS TO WHICH THE FAILURE TO BE SO QUALIFIED OR IN
GOOD STANDING COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH SUCH SUBSIDIARY HAS THE
CORPORATE OR OTHER POWER AND AUTHORITY TO OWN OR HOLD UNDER LEASE THE PROPERTIES
IT PURPORTS TO OWN OR HOLD UNDER LEASE AND TO TRANSACT THE BUSINESS IT TRANSACTS
AND PROPOSES TO TRANSACT.


(D)           NO SUBSIDIARY IS A PARTY TO, OR OTHERWISE SUBJECT TO ANY LEGAL,
REGULATORY, CONTRACTUAL OR OTHER RESTRICTION RESTRICTING THE ABILITY OF SUCH
SUBSIDIARY TO PAY DIVIDENDS OUT OF PROFITS OR MAKE ANY OTHER SIMILAR
DISTRIBUTIONS OF PROFITS TO THE PARENT OR ANY OF ITS SUBSIDIARIES THAT OWNS
OUTSTANDING SHARES OF CAPITAL STOCK OR SIMILAR EQUITY INTERESTS OF SUCH
SUBSIDIARY.


5.5          FINANCIAL STATEMENTS; MATERIAL LIABILITIES.

The Parent has delivered to you and each Other Purchaser copies of the financial
statements of the Parent and its Subsidiaries listed on Schedule 5.5.  All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Parent and its Subsidiaries as of the respective dates specified
in such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP

6


--------------------------------------------------------------------------------


consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Parent and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.


5.6          COMPLIANCE WITH LAWS, OTHER INSTRUMENTS, ETC.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound, (ii) conflict with or result in a breach of any of the terms, conditions
or provisions of any order, judgment, decree, or ruling of any court, arbitrator
or Governmental Authority applicable to the Company or any Subsidiary or (iii)
violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

The execution, delivery and performance by the Parent of this Agreement and the
Parent Guaranty will not (i) contravene, result in any breach of, or constitute
a default under, or result in the creation of any Lien in respect of any
property of the Parent or any Subsidiary under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or by-laws,
or any other agreement or instrument to which the Parent or any Subsidiary is
bound or by which the Parent or any Subsidiary or any of their respective
properties may be bound, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Parent or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Parent or any
Subsidiary


5.7          GOVERNMENTAL AUTHORIZATIONS, ETC.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes or the
execution, delivery or performance by the Parent of this Agreement or the Parent
Guaranty.


5.8          LITIGATION; OBSERVANCE OF STATUTES AND ORDERS.


(A)           EXCEPT AS DISCLOSED IN SCHEDULE 5.8, THERE ARE NO ACTIONS, SUITS,
INVESTIGATIONS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE PARENT
THREATENED AGAINST OR AFFECTING THE PARENT OR ANY SUBSIDIARY OR ANY PROPERTY OF
THE PARENT OR ANY SUBSIDIARY IN ANY COURT OR BEFORE ANY ARBITRATOR OF ANY KIND
OR BEFORE OR BY ANY GOVERNMENTAL AUTHORITY THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

7


--------------------------------------------------------------------------------



(B)           NEITHER THE PARENT NOR ANY SUBSIDIARY IS IN DEFAULT UNDER ANY TERM
OF ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND,
OR ANY ORDER, JUDGMENT, DECREE OR RULING OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL AUTHORITY OR IS IN VIOLATION OF ANY APPLICABLE LAW, ORDINANCE, RULE
OR REGULATION (INCLUDING ENVIRONMENTAL LAWS AND THE USA PATRIOT ACT) OF ANY
GOVERNMENTAL AUTHORITY, WHICH DEFAULT OR VIOLATION, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.9          TAXES.

The Parent and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not,
individually or in the aggregate, Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP.  Neither the
Parent nor the Company know of any basis for any other tax or assessment that
could reasonably be expected to have a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Parent and its Subsidiaries in respect
of Federal, state or other taxes for all fiscal periods are adequate in
accordance with past practices.  The Federal income tax liabilities of the
Parent and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 1998, as further
described in Footnote 6 of the notes to the most recent audited consolidated
financial statements referred to in Schedule 5.5.


5.10        TITLE TO PROPERTY; LEASES.

The Parent and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Parent or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.


5.11        LICENSES, PERMITS, ETC.


(A)           THE PARENT AND ITS SUBSIDIARIES OWN OR POSSESS ALL LICENSES,
PERMITS, FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, PROPRIETARY SOFTWARE,
SERVICE MARKS, TRADEMARKS AND TRADE NAMES, OR RIGHTS THERETO, THAT INDIVIDUALLY
OR IN THE AGGREGATE ARE MATERIAL, WITHOUT KNOWN CONFLICT WITH THE RIGHTS OF
OTHERS.


(B)           TO THE BEST KNOWLEDGE OF THE PARENT, NO PRODUCT OF THE PARENT OR
ANY OF ITS SUBSIDIARIES INFRINGES IN ANY MATERIAL RESPECT ANY LICENSE, PERMIT,
FRANCHISE,

8


--------------------------------------------------------------------------------



AUTHORIZATION, PATENT, COPYRIGHT, PROPRIETARY SOFTWARE, SERVICE MARK, TRADEMARK,
TRADE NAME OR OTHER RIGHT OWNED BY ANY OTHER PERSON.


(C)           TO THE BEST KNOWLEDGE OF THE PARENT, THERE IS NO MATERIAL
VIOLATION BY ANY PERSON OF ANY RIGHT OF THE PARENT OR ANY OF ITS SUBSIDIARIES
WITH RESPECT TO ANY PATENT, COPYRIGHT, PROPRIETARY SOFTWARE, SERVICE MARK,
TRADEMARK, TRADE NAME OR OTHER RIGHT OWNED OR USED BY THE PARENT OR ANY OF ITS
SUBSIDIARIES.


5.12        COMPLIANCE WITH ERISA.


(A)           THE PARENT AND EACH ERISA AFFILIATE HAVE OPERATED AND ADMINISTERED
EACH PLAN IN COMPLIANCE WITH ALL APPLICABLE LAWS EXCEPT FOR SUCH INSTANCES OF
NONCOMPLIANCE AS HAVE NOT RESULTED IN AND COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE PARENT NOR ANY ERISA AFFILIATE
HAS INCURRED ANY LIABILITY PURSUANT TO TITLE I OR IV OF ERISA OR THE PENALTY OR
EXCISE TAX PROVISIONS OF THE CODE RELATING TO EMPLOYEE BENEFIT PLANS (AS DEFINED
IN SECTION 3 OF ERISA), AND NO EVENT, TRANSACTION OR CONDITION HAS OCCURRED OR
EXISTS THAT COULD REASONABLY BE EXPECTED TO RESULT IN THE INCURRENCE OF ANY SUCH
LIABILITY BY THE PARENT OR ANY ERISA AFFILIATE, OR IN THE IMPOSITION OF ANY LIEN
ON ANY OF THE RIGHTS, PROPERTIES OR ASSETS OF THE PARENT OR ANY ERISA AFFILIATE,
IN EITHER CASE PURSUANT TO TITLE I OR IV OF ERISA OR TO SUCH PENALTY OR EXCISE
TAX PROVISIONS OR TO SECTION 401(A)(29) OR 412 OF THE CODE OR SECTION 4068 OF
ERISA, OTHER THAN SUCH LIABILITIES OR LIENS AS WOULD NOT BE INDIVIDUALLY OR IN
THE AGGREGATE MATERIAL.


(B)           THE PRESENT VALUE OF THE AGGREGATE BENEFIT LIABILITIES UNDER EACH
OF THE PLANS (OTHER THAN MULTIEMPLOYER PLANS), DETERMINED AS OF THE END OF SUCH
PLAN’S MOST RECENTLY ENDED PLAN YEAR ON THE BASIS OF THE ACTUARIAL ASSUMPTIONS
SPECIFIED FOR FUNDING PURPOSES IN SUCH PLAN’S MOST RECENT ACTUARIAL VALUATION
REPORT, DID NOT EXCEED THE AGGREGATE CURRENT VALUE OF THE ASSETS OF SUCH PLAN
ALLOCABLE TO SUCH BENEFIT LIABILITIES BY AN AMOUNT THAT, INDIVIDUALLY, OR IN THE
AGGREGATE FOR ALL PLANS, IS MATERIAL.  THE TERM “BENEFIT LIABILITIES” HAS THE
MEANING SPECIFIED IN SECTION 4001 OF ERISA AND THE TERMS “CURRENT VALUE” AND
“PRESENT VALUE” HAVE THE MEANING SPECIFIED IN SECTION 3 OF ERISA.


(C)           THE PARENT AND ITS ERISA AFFILIATES HAVE NOT INCURRED WITHDRAWAL
LIABILITIES (AND ARE NOT SUBJECT TO CONTINGENT WITHDRAWAL LIABILITIES) UNDER
SECTION 4201 OR 4204 OF ERISA IN RESPECT OF MULTIEMPLOYER PLANS THAT
INDIVIDUALLY OR IN THE AGGREGATE ARE MATERIAL.


(D)           THE EXPECTED POSTRETIREMENT BENEFIT OBLIGATION (DETERMINED AS OF
THE LAST DAY OF THE PARENT’S MOST RECENTLY ENDED FISCAL YEAR IN ACCORDANCE WITH
FINANCIAL ACCOUNTING STANDARDS BOARD STATEMENT NO. 106, WITHOUT REGARD TO
LIABILITIES ATTRIBUTABLE TO CONTINUATION COVERAGE MANDATED BY SECTION 4980B OF
THE CODE) OF THE PARENT AND ITS SUBSIDIARIES IS NOT MATERIAL.


(E)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ISSUANCE AND
SALE OF THE NOTES HEREUNDER WILL NOT INVOLVE ANY TRANSACTION THAT IS SUBJECT TO
THE PROHIBITIONS OF SECTION 406 OF ERISA OR IN CONNECTION WITH WHICH A TAX COULD
BE IMPOSED PURSUANT TO

9


--------------------------------------------------------------------------------



SECTION 4975(C)(1)(A)-(D) OF THE CODE.  THE REPRESENTATION BY THE PARENT AND THE
COMPANY IN THE FIRST SENTENCE OF THIS SECTION 5.12(E) IS MADE IN RELIANCE UPON
AND SUBJECT TO THE ACCURACY OF YOUR REPRESENTATION IN SECTION 6.2 AS TO THE
SOURCES OF THE FUNDS USED TO PAY THE PURCHASE PRICE OF THE NOTES TO BE PURCHASED
BY YOU.


5.13        PRIVATE OFFERING BY THE COMPANY.

None of the Parent, the Company or anyone acting on their behalf has offered the
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any person other than you, the Other Purchasers and not more than 22 other
Institutional Investors, each of which has been offered the Notes at a private
sale for investment.  None of the Parent, the Company or anyone acting on their
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.


5.14        USE OF PROCEEDS; MARGIN REGULATIONS.

Net proceeds from the sale of the Notes will be used to refinance existing
Indebtedness as described in the Memorandum, for the acquisition of new
equipment and for general corporate purposes.  No part of the proceeds from the
sale of the Notes will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company or the Parent in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 1% of the value of the consolidated assets of the Parent
and its Subsidiaries and the Parent does not have any present intention that
margin stock will constitute more than 1% of the value of such assets.  As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.


5.15        EXISTING INDEBTEDNESS; FUTURE LIENS.


(A)           EXCEPT AS DESCRIBED THEREIN, SCHEDULE 5.15 SETS FORTH A COMPLETE
AND CORRECT LIST OF ALL OUTSTANDING INDEBTEDNESS OF THE PARENT AND ITS
SUBSIDIARIES AS OF DECEMBER 31, 2006 (INCLUDING A DESCRIPTION OF THE OBLIGORS
AND OBLIGEES, PRINCIPAL AMOUNT OUTSTANDING AND COLLATERAL THEREFOR, IF ANY, AND
GUARANTY THEREOF, IF ANY), SINCE WHICH DATE THERE HAS BEEN NO MATERIAL CHANGE IN
THE AMOUNTS, INTEREST RATES, SINKING FUNDS, INSTALLMENT PAYMENTS OR MATURITIES
OF THE INDEBTEDNESS OF THE PARENT OR ITS SUBSIDIARIES.  NEITHER THE PARENT NOR
ANY SUBSIDIARY IS IN DEFAULT AND NO WAIVER OF DEFAULT IS CURRENTLY IN EFFECT, IN
THE PAYMENT OF ANY PRINCIPAL OR INTEREST ON ANY INDEBTEDNESS OF THE PARENT OR
ANY SUBSIDIARY AND NO EVENT OR CONDITION EXISTS WITH RESPECT TO ANY INDEBTEDNESS
OF THE PARENT OR ANY SUBSIDIARY THAT WOULD PERMIT (OR THAT WITH NOTICE OR THE
LAPSE OF TIME, OR BOTH, WOULD PERMIT) ONE OR MORE PERSONS TO CAUSE SUCH
INDEBTEDNESS TO BECOME DUE AND PAYABLE BEFORE ITS STATED MATURITY OR BEFORE ITS
REGULARLY SCHEDULED DATES OF PAYMENT.

 

10


--------------------------------------------------------------------------------



(B)           EXCEPT AS DISCLOSED IN SCHEDULE 5.15, NEITHER THE PARENT NOR ANY
SUBSIDIARY HAS AGREED OR CONSENTED TO CAUSE OR PERMIT IN THE FUTURE (UPON THE
HAPPENING OF A CONTINGENCY OR OTHERWISE) ANY OF ITS PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, TO BE SUBJECT TO A LIEN NOT PERMITTED BY SECTION 10.5.


(C)           NEITHER THE PARENT NOR ANY SUBSIDIARY IS A PARTY TO, OR OTHERWISE
SUBJECT TO ANY PROVISION CONTAINED IN, ANY INSTRUMENT EVIDENCING INDEBTEDNESS OF
THE COMPANY OR SUCH SUBSIDIARY, ANY AGREEMENT RELATING THERETO OR ANY OTHER
AGREEMENT (INCLUDING ITS CHARTER OR OTHER ORGANIZATIONAL DOCUMENT) THAT LIMITS
THE AMOUNT OF, OR OTHERWISE IMPOSES RESTRICTIONS ON THE INCURRING OF,
INDEBTEDNESS OF THE COMPANY, EXCEPT AS SPECIFICALLY INDICATED IN SCHEDULE 5.15.


5.16        FOREIGN ASSETS CONTROL REGULATIONS, ETC.


(A)           NEITHER THE SALE OF THE NOTES BY THE COMPANY HEREUNDER NOR ITS USE
OF THE PROCEEDS THEREOF WILL VIOLATE THE TRADING WITH THE ENEMY ACT, AS AMENDED,
OR ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE UNITED STATES TREASURY
DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED) OR ANY ENABLING
LEGISLATION OR EXECUTIVE ORDER RELATING THERETO.


(B)           NEITHER THE PARENT NOR ANY SUBSIDIARY (I) IS A PERSON DESCRIBED OR
DESIGNATED IN THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LIST OF THE
OFFICE OF FOREIGN ASSETS CONTROL OR IN SECTION 1 OF THE ANTI-TERRORISM ORDER OR
(II) TO THE PARENT’S KNOWLEDGE, ENGAGES IN ANY DEALINGS OR TRANSACTIONS WITH ANY
SUCH PERSON.  THE PARENT AND ITS SUBSIDIARIES ARE IN COMPLIANCE, IN ALL MATERIAL
RESPECTS, WITH THE USA PATRIOT ACT.


(C)           NO PART OF THE PROCEEDS FROM THE SALE OF THE NOTES HEREUNDER WILL
BE USED, DIRECTLY OR INDIRECTLY, IN VIOLATION OF THE UNITED STATES FOREIGN
CORRUPT PRACTICES ACT OF 1977, AS AMENDED, ASSUMING IN ALL CASES THAT SUCH ACT
APPLIES TO THE PARENT.


5.17        STATUS UNDER CERTAIN STATUTES.

Neither the Parent nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the ICC Termination Act, as amended,
or the Federal Power Act, as amended.


5.18        ENVIRONMENTAL MATTERS.


(A)           NEITHER THE PARENT NOR ANY SUBSIDIARY HAS KNOWLEDGE OF ANY CLAIM
OR HAS RECEIVED ANY NOTICE OF ANY CLAIM, AND NO PROCEEDING HAS BEEN INSTITUTED
RAISING ANY CLAIM AGAINST THE PARENT OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE REAL PROPERTIES NOW OR FORMERLY OWNED, LEASED OR OPERATED BY ANY OF
THEM OR OTHER ASSETS, ALLEGING ANY DAMAGE TO THE ENVIRONMENT OR VIOLATION OF ANY
ENVIRONMENTAL LAWS, EXCEPT, IN EACH CASE, SUCH AS COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(B)           NEITHER THE PARENT NOR ANY SUBSIDIARY HAS KNOWLEDGE OF ANY FACTS
THAT WOULD GIVE RISE TO ANY CLAIM, PUBLIC OR PRIVATE, OF VIOLATION OF
ENVIRONMENTAL LAWS OR

11


--------------------------------------------------------------------------------



DAMAGE TO THE ENVIRONMENT EMANATING FROM, OCCURRING ON OR IN ANY WAY RELATED TO
REAL PROPERTIES NOW OR FORMERLY OWNED, LEASED OR OPERATED BY ANY OF THEM OR TO
OTHER ASSETS OR THEIR USE, EXCEPT, IN EACH CASE, SUCH AS COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           NEITHER THE PARENT NOR ANY SUBSIDIARY HAS STORED ANY HAZARDOUS
MATERIALS ON REAL PROPERTIES NOW OR FORMERLY OWNED, LEASED OR OPERATED BY ANY OF
THEM AND HAS NOT DISPOSED OF ANY HAZARDOUS MATERIALS IN A MANNER CONTRARY TO ANY
ENVIRONMENTAL LAWS IN EACH CASE IN ANY MANNER THAT COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.


(D)           ALL BUILDINGS ON ALL REAL PROPERTIES NOW OWNED, LEASED OR OPERATED
BY THE PARENT OR ANY SUBSIDIARY ARE IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL
LAWS, EXCEPT WHERE FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


6.             REPRESENTATIONS OF THE PURCHASERS.


6.1          PURCHASE FOR INVESTMENT.

You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control.  You understand that the Notes have not been registered under
the Securities Act and may be resold or otherwise transferred only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.


6.2          SOURCE OF FUNDS.

You represent that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:


(A)           THE SOURCE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS THE TERM
IS DEFINED IN THE UNITED STATES DEPARTMENT OF LABOR’S PROHIBITED TRANSACTION
EXEMPTION (“PTE”) 95-60) IN RESPECT OF WHICH THE RESERVES AND LIABILITIES (AS
DEFINED BY THE ANNUAL STATEMENT FOR LIFE INSURANCE COMPANIES APPROVED BY THE
NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS (THE “NAIC ANNUAL STATEMENT”))
FOR THE GENERAL ACCOUNT CONTRACT(S) HELD BY OR ON BEHALF OF ANY EMPLOYEE BENEFIT
PLAN TOGETHER WITH THE AMOUNT OF THE RESERVES AND LIABILITIES FOR THE GENERAL
ACCOUNT CONTRACT(S) HELD BY OR ON BEHALF OF ANY OTHER EMPLOYEE BENEFIT PLANS
MAINTAINED BY THE SAME EMPLOYER (OR AFFILIATE THEREOF AS DEFINED IN PTE 95-60)
OR BY THE SAME EMPLOYEE ORGANIZATION IN THE GENERAL ACCOUNT DO NOT EXCEED 10% OF
THE TOTAL RESERVES AND LIABILITIES OF THE GENERAL ACCOUNT (EXCLUSIVE OF SEPARATE
ACCOUNT LIABILITIES) PLUS SURPLUS AS SET FORTH IN THE NAIC ANNUAL STATEMENT
FILED WITH YOUR STATE OF DOMICILE; OR

12


--------------------------------------------------------------------------------



(B)           THE SOURCE IS A SEPARATE ACCOUNT THAT IS MAINTAINED SOLELY IN
CONNECTION WITH YOUR FIXED CONTRACTUAL OBLIGATIONS UNDER WHICH THE AMOUNTS
PAYABLE, OR CREDITED, TO ANY EMPLOYEE BENEFIT PLAN (OR ITS RELATED TRUST) THAT
HAS ANY INTEREST IN SUCH SEPARATE ACCOUNT (OR TO ANY PARTICIPANT OR BENEFICIARY
OF SUCH PLAN (INCLUDING ANY ANNUITANT)) ARE NOT AFFECTED IN ANY MANNER BY THE
INVESTMENT PERFORMANCE OF THE SEPARATE ACCOUNT; OR


(C)           THE SOURCE IS EITHER (I) AN INSURANCE COMPANY POOLED SEPARATE
ACCOUNT, WITHIN THE MEANING OF PTE 90-1 (ISSUED JANUARY 29, 1990), OR (II) A
BANK COLLECTIVE INVESTMENT FUND, WITHIN THE MEANING OF PTE 91-38 (ISSUED JULY
12, 1991) AND, EXCEPT AS YOU HAVE DISCLOSED TO THE COMPANY IN WRITING PURSUANT
TO THIS PARAGRAPH (C), NO EMPLOYEE BENEFIT PLAN OR GROUP OF PLANS MAINTAINED BY
THE SAME EMPLOYER OR EMPLOYEE ORGANIZATION BENEFICIALLY OWNS MORE THAN 10% OF
ALL ASSETS ALLOCATED TO SUCH POOLED SEPARATE ACCOUNT OR COLLECTIVE INVESTMENT
FUND; OR


(D)           THE SOURCE CONSTITUTES ASSETS OF AN “INVESTMENT FUND” (WITHIN THE
MEANING OF PART V OF PTE 84-14 (THE “QPAM EXEMPTION”)) MANAGED BY A “QUALIFIED
PROFESSIONAL ASSET MANAGER” OR “QPAM” (WITHIN THE MEANING OF PART V OF THE QPAM
EXEMPTION), NO EMPLOYEE BENEFIT PLAN’S ASSETS THAT ARE INCLUDED IN SUCH
INVESTMENT FUND, WHEN COMBINED WITH THE ASSETS OF ALL OTHER EMPLOYEE BENEFIT
PLANS ESTABLISHED OR MAINTAINED BY THE SAME EMPLOYER OR BY AN AFFILIATE (WITHIN
THE MEANING OF SECTION V(C)(1) OF THE QPAM EXEMPTION) OF SUCH EMPLOYER OR BY THE
SAME EMPLOYEE ORGANIZATION AND MANAGED BY SUCH QPAM, EXCEED 20% OF THE TOTAL
CLIENT ASSETS MANAGED BY SUCH QPAM, THE CONDITIONS OF PART I(C) AND (G) OF THE
QPAM EXEMPTION ARE SATISFIED, NEITHER THE QPAM NOR A PERSON CONTROLLING OR
CONTROLLED BY THE QPAM (APPLYING THE DEFINITION OF “CONTROL” IN SECTION V(E) OF
THE QPAM EXEMPTION) OWNS A 5% OR MORE INTEREST IN THE COMPANY AND (I) THE
IDENTITY OF SUCH QPAM AND (II) THE NAMES OF ALL EMPLOYEE BENEFIT PLANS WHOSE
ASSETS ARE INCLUDED IN SUCH INVESTMENT FUND HAVE BEEN DISCLOSED TO THE COMPANY
IN WRITING PURSUANT TO THIS CLAUSE (D); OR


(E)           THE SOURCE CONSTITUTES ASSETS OF A “PLAN(S)” (WITHIN THE MEANING
OF SECTION IV OF PTE 96-23 (THE “INHAM EXEMPTION”)) MANAGED BY AN “IN-HOUSE
ASSET MANAGER” OR “INHAM” (WITHIN THE MEANING OF PART IV OF THE INHAM
EXEMPTION), THE CONDITIONS OF PART I(A), (G) AND (H) OF THE INHAM EXEMPTION ARE
SATISFIED, NEITHER THE INHAM NOR A PERSON CONTROLLING OR CONTROLLED BY THE INHAM
(APPLYING THE DEFINITION OF “CONTROL” IN SECTION IV(H) OF THE INHAM EXEMPTION)
OWNS A 5% OR MORE INTEREST IN THE COMPANY AND (I) THE IDENTITY OF SUCH INHAM AND
(II) THE NAME(S) OF THE EMPLOYEE BENEFIT PLAN(S) WHOSE ASSETS CONSTITUTE THE
SOURCE HAVE BEEN DISCLOSED TO THE COMPANY IN WRITING PURSUANT TO THIS CLAUSE
(E); OR


(F)            THE SOURCE IS A GOVERNMENTAL PLAN; OR


(G)           THE SOURCE IS ONE OR MORE EMPLOYEE BENEFIT PLANS, OR A SEPARATE
ACCOUNT OR TRUST FUND COMPRISED OF ONE OR MORE EMPLOYEE BENEFIT PLANS, EACH OF
WHICH HAS BEEN IDENTIFIED TO THE COMPANY IN WRITING PURSUANT TO THIS PARAGRAPH
(G); OR


(H)           THE SOURCE DOES NOT INCLUDE ASSETS OF ANY EMPLOYEE BENEFIT PLAN,
OTHER THAN A PLAN EXEMPT FROM THE COVERAGE OF ERISA.

13


--------------------------------------------------------------------------------


As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.


6.3          ACCREDITED INVESTOR.

You represent that you are an “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) acting for
your own account (and not for the account of others) or as a fiduciary or agent
for others (which others are also “accredited investors”).


7.             INFORMATION AS TO PARENT.


7.1          FINANCIAL AND BUSINESS INFORMATION.

The Parent will deliver to each holder of Notes that is an Institutional
Investor:


(A)           QUARTERLY STATEMENTS — WITHIN 60 DAYS (OR SUCH SHORTER PERIOD AS
IS 15 DAYS GREATER THAN THE PERIOD APPLICABLE TO THE FILING OF THE PARENT’S
QUARTERLY REPORT ON FORM 10-Q (“FORM 10-Q”) WITH THE SEC REGARDLESS OF WHETHER
THE PARENT IS SUBJECT TO THE FILING REQUIREMENTS THEREOF) AFTER THE END OF EACH
QUARTERLY FISCAL PERIOD IN EACH FISCAL YEAR OF THE PARENT (OTHER THAN THE LAST
QUARTERLY FISCAL PERIOD OF EACH SUCH FISCAL YEAR), DUPLICATE COPIES OF,

(I)            A CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES
AS AT THE END OF SUCH QUARTER, AND

(II)           CONSOLIDATED STATEMENTS OF INCOME AND CHANGES IN STOCKHOLDERS’
EQUITY AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES FOR SUCH QUARTER AND
(IN THE CASE OF THE SECOND AND THIRD QUARTERS) FOR THE PORTION OF THE FISCAL
YEAR ENDING WITH SUCH QUARTER,

(III)          CONSOLIDATED STATEMENTS OF CASH FLOWS OF THE PARENT AND ITS
SUBSIDIARIES FOR SUCH QUARTER OR (IN THE CASE OF THE SECOND AND THIRD QUARTERS)
FOR THE PORTION OF THE FISCAL YEAR ENDING WITH SUCH QUARTER,

SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING
PERIODS IN THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, PREPARED IN
ACCORDANCE WITH GAAP APPLICABLE TO QUARTERLY FINANCIAL STATEMENTS GENERALLY, AND
CERTIFIED BY A SENIOR FINANCIAL OFFICER AS FAIRLY PRESENTING, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION OF THE COMPANIES BEING REPORTED ON AND THEIR
RESULTS OF OPERATIONS AND CASH FLOWS, SUBJECT TO CHANGES RESULTING FROM YEAR-END
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES, PROVIDED THAT DELIVERY WITHIN THE TIME
PERIOD SPECIFIED ABOVE OF COPIES OF THE PARENT’S FORM 10-Q PREPARED IN
COMPLIANCE WITH THE REQUIREMENTS THEREFOR AND FILED WITH THE SEC SHALL BE DEEMED
TO SATISFY THE REQUIREMENTS OF THIS SECTION 7.1(A);


(B)           ANNUAL STATEMENTS — WITHIN 105 DAYS (OR SUCH SHORTER PERIOD AS IS
15 DAYS GREATER THAN THE PERIOD APPLICABLE TO THE FILING OF THE PARENT’S ANNUAL
REPORT ON FORM 10-K

14


--------------------------------------------------------------------------------



(THE “FORM 10-K”) WITH THE SEC REGARDLESS OF WHETHER THE PARENT IS SUBJECT TO
THE FILING REQUIREMENTS THEREOF) AFTER THE END OF EACH FISCAL YEAR OF THE
PARENT, DUPLICATE COPIES OF

(I)            A CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES,
AS AT THE END OF SUCH YEAR, AND

(II)           CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’
EQUITY AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES FOR SUCH YEAR,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Parent’s Annual
Report on Form 10-K for such fiscal year (together with the Parent’s annual
report to stockholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b);


(C)           SEC AND OTHER REPORTS — PROMPTLY UPON THEIR BECOMING AVAILABLE,
ONE COPY OF (I) EACH FINANCIAL STATEMENT, REPORT, NOTICE OR PROXY STATEMENT SENT
BY THE PARENT OR ANY SUBSIDIARY TO ITS PUBLIC SECURITIES HOLDERS GENERALLY AND
(II) EACH REGULAR OR PERIODIC REPORT, EACH REGISTRATION STATEMENT (WITHOUT
EXHIBITS EXCEPT AS EXPRESSLY REQUESTED BY SUCH HOLDER), AND EACH  PROSPECTUS AND
ALL AMENDMENTS THERETO FILED BY THE PARENT OR ANY SUBSIDIARY WITH THE SEC;


(D)           NOTICE OF DEFAULT OR EVENT OF DEFAULT — PROMPTLY, AND IN ANY EVENT
WITHIN FIVE BUSINESS DAYS AFTER A RESPONSIBLE OFFICER BECOMING AWARE OF THE
EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT OR THAT ANY PERSON HAS GIVEN ANY
NOTICE OR TAKEN ANY ACTION WITH RESPECT TO A CLAIMED DEFAULT HEREUNDER OR THAT
ANY PERSON HAS GIVEN ANY NOTICE OR TAKEN ANY ACTION WITH RESPECT TO A CLAIMED
DEFAULT OF THE TYPE REFERRED TO IN SECTION 11(F), A WRITTEN NOTICE SPECIFYING
THE NATURE AND PERIOD OF EXISTENCE THEREOF, WHETHER OR NOT THE PARENT AGREES
THAT ANY CLAIMED DEFAULT CONSTITUTES A DEFAULT OR EVENT OF DEFAULT, AND WHAT
ACTION THE PARENT IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO;


(E)           ERISA MATTERS — PROMPTLY, AND IN ANY EVENT WITHIN FIVE DAYS AFTER
A RESPONSIBLE OFFICER BECOMING AWARE OF ANY OF THE FOLLOWING, A WRITTEN NOTICE
SETTING FORTH THE NATURE THEREOF AND THE ACTION, IF ANY, THAT THE PARENT OR AN
ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT THERETO:

15


--------------------------------------------------------------------------------


(I)            WITH RESPECT TO ANY PLAN, ANY REPORTABLE EVENT, AS DEFINED IN
SECTION 4043(C) OF ERISA AND THE REGULATIONS THEREUNDER, FOR WHICH NOTICE
THEREOF HAS NOT BEEN WAIVED PURSUANT TO SUCH REGULATIONS AS IN EFFECT ON THE
DATE HEREOF; OR

(II)           THE TAKING BY THE PBGC OF STEPS TO INSTITUTE, OR THE THREATENING
BY THE PBGC OF THE INSTITUTION OF, PROCEEDINGS UNDER SECTION 4042 OF ERISA FOR
THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY PLAN, OR
THE RECEIPT BY THE PARENT OR ANY ERISA AFFILIATE OF A NOTICE FROM A
MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY THE PBGC WITH RESPECT TO
SUCH MULTIEMPLOYER PLAN; OR

(III)          ANY EVENT, TRANSACTION OR CONDITION THAT COULD RESULT IN THE
INCURRENCE OF ANY LIABILITY BY THE PARENT OR ANY ERISA AFFILIATE PURSUANT TO
TITLE I OR IV OF ERISA OR THE PENALTY OR EXCISE TAX PROVISIONS OF THE CODE
RELATING TO EMPLOYEE BENEFIT PLANS, OR IN THE IMPOSITION OF ANY LIEN ON ANY OF
THE RIGHTS, PROPERTIES OR ASSETS OF THE PARENT OR ANY ERISA AFFILIATE PURSUANT
TO TITLE I OR IV OF ERISA OR SUCH PENALTY OR EXCISE TAX PROVISIONS, IF SUCH
LIABILITY OR LIEN, TAKEN TOGETHER WITH ANY OTHER SUCH LIABILITIES OR LIENS THEN
EXISTING, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(F)            NOTICES FROM GOVERNMENTAL AUTHORITY — PROMPTLY, AND IN ANY EVENT
WITHIN 30 DAYS OF RECEIPT THEREOF, COPIES OF ANY NOTICE TO THE PARENT OR ANY
SUBSIDIARY FROM ANY FEDERAL OR STATE GOVERNMENTAL AUTHORITY RELATING TO ANY
ORDER, RULING, STATUTE OR OTHER LAW OR REGULATION THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(G)           REQUESTED INFORMATION — WITH REASONABLE PROMPTNESS, SUCH OTHER
DATA AND INFORMATION RELATING TO THE BUSINESS, OPERATIONS, AFFAIRS, FINANCIAL
CONDITION, ASSETS OR PROPERTIES OF THE PARENT OR ANY OF ITS SUBSIDIARIES
(INCLUDING ACTUAL COPIES OF THE PARENT’S FORM 10-Q AND FORM 10-K) OR RELATING TO
THE ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER THE
NOTES AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY ANY SUCH HOLDER OF
NOTES.


7.2          OFFICER’S CERTIFICATE.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) will be accompanied by a certificate of a
Senior Financial Officer setting forth:


(A)           COVENANT COMPLIANCE — THE INFORMATION (INCLUDING DETAILED
CALCULATIONS) REQUIRED IN ORDER TO ESTABLISH WHETHER THE PARENT WAS IN
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 10.1 THROUGH SECTION 10.7,
INCLUSIVE, DURING THE QUARTERLY OR ANNUAL PERIOD COVERED BY THE STATEMENTS THEN
BEING FURNISHED (INCLUDING WITH RESPECT TO EACH SUCH SECTION, WHERE APPLICABLE,
THE CALCULATIONS OF THE MAXIMUM OR MINIMUM AMOUNT, RATIO OR PERCENTAGE, AS THE
CASE MAY BE, PERMISSIBLE UNDER THE TERMS OF SUCH SECTIONS, AND THE CALCULATION
OF THE AMOUNT, RATIO OR PERCENTAGE THEN IN EXISTENCE); AND

16


--------------------------------------------------------------------------------



(B)           EVENT OF DEFAULT — A STATEMENT THAT SUCH SENIOR FINANCIAL OFFICER
HAS REVIEWED THE RELEVANT TERMS HEREOF AND HAS MADE, OR CAUSED TO BE MADE, UNDER
HIS OR HER SUPERVISION, A REVIEW OF THE TRANSACTIONS AND CONDITIONS OF THE
PARENT AND ITS SUBSIDIARIES FROM THE BEGINNING OF THE QUARTERLY OR ANNUAL PERIOD
COVERED BY THE STATEMENTS THEN BEING FURNISHED TO THE DATE OF THE CERTIFICATE
AND THAT SUCH REVIEW SHALL NOT HAVE DISCLOSED THE EXISTENCE DURING SUCH PERIOD
OF ANY CONDITION OR EVENT THAT CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT OR,
IF ANY SUCH CONDITION OR EVENT EXISTED OR EXISTS (INCLUDING ANY SUCH EVENT OR
CONDITION RESULTING FROM THE FAILURE OF THE PARENT OR ANY SUBSIDIARY TO COMPLY
WITH ANY ENVIRONMENTAL LAW), SPECIFYING THE NATURE AND PERIOD OF EXISTENCE
THEREOF AND WHAT ACTION THE PARENT SHALL HAVE TAKEN OR PROPOSES TO TAKE WITH
RESPECT THERETO.


7.3          ELECTRONIC DELIVERY.

Financial statements and officers’ certificates required to be delivered by the
Parent pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed
to have been delivered if (i) the Parent shall have timely filed such Form 10-Q
or Form 10-K, satisfying the requirements of Section 7.1(a) or (b) as the case
may be, with the SEC on “EDGAR” and shall have made such Form and the related
certificate satisfying the requirements of Section 7.2 available on its home
page on the worldwide web (at the date of this Agreement located at
http://www.jbhunt.com) or (ii) such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related certificate satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Parent on
IntraLinks or on any other similar website to which each holder of Notes has
free access or (iii) the Parent shall have filed any of the items referred to in
Section 7.1(c) with the SEC on “EDGAR” and shall have made such items available
on its home page on the worldwide web or if any of such items are timely posted
by or on behalf of the Parent on IntraLinks or on any other similar website to
which each holder of Notes has free access; provided however, that in the case
of any of clause (i), (ii) or (iii), the Parent shall concurrently with such
filing or posting give notice to each holder of Notes of such posting or filing
and provided further, that upon request of any holder, the Parent will
thereafter deliver written copies of such forms, financial statements and
certificates to such holder.


7.4          VISITATION.

The Parent shall permit the representatives of each holder of Notes that is an
Institutional Investor:


(A)           NO DEFAULT — IF NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS, AT THE
EXPENSE OF SUCH HOLDER AND UPON REASONABLE PRIOR NOTICE TO THE PARENT, TO VISIT
THE PRINCIPAL EXECUTIVE OFFICE OF THE PARENT AND THE COMPANY DURING NORMAL
BUSINESS HOURS, TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE PARENT AND
ITS SUBSIDIARIES WITH THE PARENT’S OFFICERS, AND (WITH THE CONSENT OF THE
PARENT, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD) TO VISIT THE OTHER
OFFICES AND PROPERTIES OF THE PARENT AND EACH SUBSIDIARY, ALL AT SUCH REASONABLE
TIMES AND AS OFTEN AS MAY BE REASONABLY REQUESTED IN WRITING; AND


(B)           DEFAULT — IF A DEFAULT OR EVENT OF DEFAULT THEN EXISTS, AT THE
EXPENSE OF THE PARENT OR THE COMPANY, TO VISIT AND INSPECT ANY OF THE OFFICES OR
PROPERTIES OF THE PARENT OR ANY SUBSIDIARY DURING NORMAL BUSINESS HOURS, TO
EXAMINE ALL THEIR RESPECTIVE BOOKS OF

17


--------------------------------------------------------------------------------



ACCOUNT, RECORDS, REPORTS AND OTHER PAPERS, TO MAKE COPIES AND EXTRACTS
THEREFROM, AND TO DISCUSS THEIR RESPECTIVE AFFAIRS, FINANCES AND ACCOUNTS WITH
THEIR RESPECTIVE OFFICERS AND INDEPENDENT PUBLIC ACCOUNTANTS (AND BY THIS
PROVISION THE PARENT AUTHORIZES SAID ACCOUNTANTS TO DISCUSS THE AFFAIRS,
FINANCES AND ACCOUNTS OF THE PARENT AND ITS SUBSIDIARIES), ALL AT SUCH TIMES AND
AS OFTEN AS MAY BE REQUESTED.


8.             PREPAYMENT OF THE NOTES.


8.1          NO SCHEDULED PREPAYMENTS.

No regularly scheduled prepayments are due on the Notes prior to their stated
maturity.


8.2          OPTIONAL PREPAYMENTS WITH MAKE-WHOLE AMOUNT.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes in an amount not less than
$2,000,000 in the aggregate in the case of a partial prepayment, at 100% of the
principal amount so prepaid, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount.  The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment.  Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.4), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.


8.3          MANDATORY OFFER TO PREPAY UPON CHANGE OF CONTROL.


(A)           NOTICE OF CHANGE OF CONTROL OR CONTROL EVENT — THE COMPANY WILL,
WITHIN FIVE BUSINESS DAYS AFTER ANY RESPONSIBLE OFFICER HAS KNOWLEDGE OF THE
OCCURRENCE OF ANY CHANGE OF CONTROL OR CONTROL EVENT, GIVE NOTICE OF SUCH CHANGE
OF CONTROL OR CONTROL EVENT TO EACH HOLDER OF NOTES UNLESS NOTICE IN RESPECT OF
SUCH CHANGE OF CONTROL (OR THE CHANGE OF CONTROL CONTEMPLATED BY SUCH CONTROL
EVENT) SHALL HAVE BEEN GIVEN PURSUANT TO SUBPARAGRAPH (B) OF THIS SECTION 8.3. 
IF A CHANGE OF CONTROL HAS OCCURRED, SUCH NOTICE SHALL CONTAIN AND CONSTITUTE AN
OFFER TO PREPAY NOTES AS DESCRIBED IN PARAGRAPH (C) OF THIS SECTION 8.3 AND
SHALL BE ACCOMPANIED BY THE CERTIFICATE DESCRIBED IN PARAGRAPH (G) OF THIS
SECTION 8.3.


(B)           CONDITION TO COMPANY ACTION — THE COMPANY WILL NOT TAKE ANY ACTION
THAT CONSUMMATES OR FINALIZES A CHANGE OF CONTROL UNLESS (I) AT LEAST 15
BUSINESS DAYS PRIOR TO SUCH ACTION IT SHALL HAVE GIVEN TO EACH HOLDER OF NOTES
WRITTEN NOTICE CONTAINING

18


--------------------------------------------------------------------------------



AND CONSTITUTING AN OFFER TO PREPAY NOTES ACCOMPANIED BY THE CERTIFICATE
DESCRIBED IN PARAGRAPH (G) OF THIS SECTION 8.3, AND (II) SUBJECT TO THE
PROVISIONS OF PARAGRAPH (D) BELOW, CONTEMPORANEOUSLY WITH SUCH ACTION, IT
PREPAYS ALL NOTES REQUIRED TO BE PREPAID IN ACCORDANCE WITH THIS SECTION 8.3.


(C)           OFFER TO PREPAY NOTES — THE OFFER TO PREPAY NOTES CONTEMPLATED BY
PARAGRAPHS (A) AND (B) OF THIS SECTION 8.3 SHALL BE AN OFFER TO PREPAY, IN
ACCORDANCE WITH AND SUBJECT TO THIS SECTION 8.3, ALL, BUT NOT LESS THAN ALL, OF
THE NOTES HELD BY EACH HOLDER (IN THIS CASE ONLY, “HOLDER” IN RESPECT OF ANY
NOTE REGISTERED IN THE NAME OF A NOMINEE FOR A DISCLOSED BENEFICIAL OWNER SHALL
MEAN SUCH BENEFICIAL OWNER) ON A DATE SPECIFIED IN SUCH OFFER (THE “PROPOSED
PREPAYMENT DATE”).  IF SUCH PROPOSED PREPAYMENT DATE IS IN CONNECTION WITH AN
OFFER CONTEMPLATED BY PARAGRAPH (A) OF THIS SECTION 8.3, SUCH DATE SHALL BE NOT
LESS THAN 30 DAYS AND NOT MORE THAN 60 DAYS AFTER THE DATE OF SUCH OFFER.


(D)           ACCEPTANCE; REJECTION — A HOLDER OF NOTES MAY REJECT THE OFFER TO
PREPAY MADE PURSUANT TO THIS SECTION 8.3 BY CAUSING A NOTICE OF SUCH REJECTION
TO BE DELIVERED TO THE COMPANY ON OR BEFORE THE DATE SPECIFIED IN THE
CERTIFICATE DESCRIBED IN PARAGRAPH (G) OF THIS SECTION 8.3.  A FAILURE BY A
HOLDER OF NOTES TO RESPOND TO AN OFFER TO PREPAY MADE PURSUANT TO THIS SECTION
8.3, OR TO REJECT AN OFFER AS TO ALL OF THE NOTES HELD BY THE HOLDER, WITHIN
SUCH TIME PERIOD SHALL BE DEEMED TO CONSTITUTE ACCEPTANCE OF SUCH OFFER BY SUCH
HOLDER.


(E)           PREPAYMENT — PREPAYMENT OF THE NOTES TO BE PREPAID PURSUANT TO
THIS SECTION 8.3 SHALL BE AT 100% OF THE PRINCIPAL AMOUNT OF SUCH NOTES,
TOGETHER WITH INTEREST ON SUCH NOTES ACCRUED TO THE DATE OF PREPAYMENT AND SHALL
NOT REQUIRE THE PAYMENT OF ANY MAKE-WHOLE AMOUNT.  THE PREPAYMENT SHALL BE MADE
ON THE PROPOSED PREPAYMENT DATE EXCEPT AS PROVIDED IN PARAGRAPH (F) OF THIS
SECTION 8.3.


(F)            DEFERRAL PENDING CHANGE OF CONTROL — THE OBLIGATION OF THE
COMPANY TO PREPAY NOTES PURSUANT TO THE OFFERS REQUIRED BY PARAGRAPHS (A) AND
(B) AND ACCEPTED IN ACCORDANCE WITH PARAGRAPH (D) OF THIS SECTION 8.3 IS SUBJECT
TO THE OCCURRENCE OF THE CHANGE OF CONTROL IN RESPECT OF WHICH SUCH OFFERS AND
ACCEPTANCES SHALL HAVE BEEN MADE.  IN THE EVENT THAT SUCH CHANGE OF CONTROL DOES
NOT OCCUR ON OR PRIOR TO THE PROPOSED PREPAYMENT DATE IN RESPECT THEREOF, THE
PREPAYMENT SHALL BE DEFERRED UNTIL AND SHALL BE MADE ON THE DATE ON WHICH SUCH
CHANGE OF CONTROL OCCURS.  THE COMPANY SHALL KEEP EACH HOLDER OF NOTES
REASONABLY AND TIMELY INFORMED OF (I) ANY SUCH DEFERRAL OF THE DATE OF
PREPAYMENT, (II) THE DATE ON WHICH SUCH CHANGE OF CONTROL AND THE PREPAYMENT ARE
EXPECTED TO OCCUR, AND (III) ANY DETERMINATION BY THE COMPANY THAT EFFORTS TO
EFFECT SUCH CHANGE OF CONTROL HAVE CEASED OR BEEN ABANDONED (IN WHICH CASE THE
OFFERS AND ACCEPTANCES MADE PURSUANT TO THIS SECTION 8.3 IN RESPECT OF SUCH
CHANGE OF CONTROL SHALL BE DEEMED RESCINDED).  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT THAT THE PREPAYMENT HAS NOT BEEN MADE WITHIN 90 DAYS AFTER SUCH
PROPOSED PREPAYMENT DATE BY VIRTUE OF THE DEFERRAL PROVIDED FOR IN THIS SECTION
8.3(F), THE COMPANY SHALL MAKE A NEW OFFER TO PREPAY IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION 8.3.


(G)           OFFICER’S CERTIFICATE — EACH OFFER TO PREPAY THE NOTES PURSUANT TO
THIS SECTION 8.3 SHALL BE ACCOMPANIED BY A CERTIFICATE, EXECUTED BY A SENIOR
FINANCIAL OFFICER

19


--------------------------------------------------------------------------------



OF THE COMPANY AND DATED THE DATE OF SUCH OFFER, SPECIFYING: (I) THE PROPOSED
PREPAYMENT DATE, (II) THAT SUCH OFFER IS MADE PURSUANT TO THIS SECTION 8.3,
(III) THE PRINCIPAL AMOUNT OF EACH NOTE OFFERED TO BE PREPAID, (IV) THE INTEREST
THAT WOULD BE DUE ON EACH NOTE OFFERED TO BE PREPAID, ACCRUED TO THE PROPOSED
PREPAYMENT DATE, (V) THAT THE CONDITIONS OF THIS SECTION 8.3 HAVE BEEN
FULFILLED, (VI) IN REASONABLE DETAIL, THE NATURE AND DATE OR PROPOSED DATE OF
THE CHANGE OF CONTROL AND (VII) THE DATE BY WHICH ANY HOLDER OF A NOTE THAT
WISHES TO ACCEPT SUCH OFFER MUST DELIVER NOTICE THEREOF TO THE COMPANY, WHICH
DATE SHALL NOT BE EARLIER THAN THREE BUSINESS DAYS PRIOR TO THE PROPOSED
PREPAYMENT DATE OR, IN THE CASE OF A PREPAYMENT PURSUANT TO SECTION 8.3(B), THE
DATE OF THE ACTION REFERRED TO IN SECTION 8.3(B)(I).


8.4          ALLOCATION OF PARTIAL PREPAYMENTS.

In the case of each partial prepayment of Notes, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.


8.5          MATURITY; SURRENDER, ETC.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any.  From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue.  Any Note paid or prepaid in
full shall be surrendered to the Company and canceled and shall not be reissued,
and no Note shall be issued in lieu of any prepaid principal amount of any Note.


8.6          PURCHASE OF NOTES.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes.  The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.


8.7          MAKE-WHOLE AMOUNT.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

20


--------------------------------------------------------------------------------


“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1”  (or such other display as may replace Page PX1 on Bloomberg Financial
Markets (“Bloomberg”) or, if Page PX1 (or its successor screen on Bloomberg) is
unavailable, the Telerate Access Service screen which corresponds most closely
to Page PX1 for the most recently issued actively traded on-the-run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any  Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to

21


--------------------------------------------------------------------------------


such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.


9.             AFFIRMATIVE COVENANTS.

The Parent and the Company, jointly and severally, covenant that so long as any
of the Notes are outstanding:


9.1          COMPLIANCE WITH LAW.

Without limiting Section 10.10, the Parent and the Company will, and the Parent
will cause each Subsidiary to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including ERISA, the USA
Patriot Act and Environmental Laws, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


9.2          INSURANCE.

The Parent and the Company will, and the Parent will cause each Subsidiary to,
maintain, with financially sound and reputable insurers, insurance (including
self-insurance with reserves and reinsurance, maintained in accordance with
current Parent practices) with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles and co-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.


9.3          MAINTENANCE OF PROPERTIES.

The Parent and the Company will, and the Parent will cause each Subsidiary to,
maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Parent or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Parent has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

22


--------------------------------------------------------------------------------



9.4          PAYMENT OF TAXES AND CLAIMS.

The Parent and the Company will, and the Parent will cause each Subsidiary to,
file all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Parent or any Subsidiary, provided
that neither the Parent nor any Subsidiary need pay any such tax or assessment
or claims if (i) the amount, applicability or validity thereof is contested by
the Parent or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Parent or such Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Parent or such Subsidiary
or (ii) the nonpayment of all such taxes, assessments and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.


9.5          CORPORATE EXISTENCE, ETC.

Subject to Section 10.6, each of the Parent and the Company will at all times
preserve and keep in full force and effect its corporate existence.  Subject, as
to any Subsidiary other than the Company, to Sections 10.6 and 10.7, the Parent
will at all times preserve and keep in full force and effect the corporate (or,
as applicable, limited liability company) existence of each Subsidiary (unless
merged into the Parent or a Wholly Owned Subsidiary) and all rights and
franchises of the Parent and its Subsidiaries unless, in the good faith judgment
of the Parent, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


9.6          BOOKS AND RECORDS.

The Parent and the Company will, and the Parent will cause each Subsidiary to,
maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.


9.7          SUBSIDIARY GUARANTY; RELEASE.


(A)           SUBSIDIARY GUARANTORS.  THE PARENT WILL CAUSE EACH SUBSIDIARY
OTHER THAN THE COMPANY THAT, ON OR AFTER THE DATE OF THE CLOSING, IS OR BECOMES
A BORROWER OR GUARANTOR OF INDEBTEDNESS IN RESPECT OF THE CREDIT AGREEMENT, ON
THE DATE OF THE CLOSING OR WITHIN 10 BUSINESS DAYS OF ITS THEREAFTER BECOMING A
CO-OBLIGOR, BORROWER OR A GUARANTOR OF INDEBTEDNESS IN RESPECT OF THE CREDIT
AGREEMENT TO EXECUTE AND DELIVER OR BECOME A PARTY TO THE SUBSIDIARY GUARANTY IN
SUBSTANTIALLY THE FORM OF THE ATTACHED EXHIBIT 9.7, AS IT HEREAFTER MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME (THE “SUBSIDIARY GUARANTY”), AND SHALL
DELIVER TO EACH HOLDER OF NOTES:

23


--------------------------------------------------------------------------------


(I)            AN EXECUTED COUNTERPART OF THE SUBSIDIARY GUARANTY, OR, IF THE
SUBSIDIARY GUARANTY HAS BEEN PREVIOUSLY EXECUTED AND DELIVERED, AN EXECUTED
COUNTERPART OF A JOINDER THERETO;

(II)           COPIES OF SUCH DIRECTORS’ OR OTHER AUTHORIZING RESOLUTIONS,
CHARTER, BYLAWS AND OTHER CONSTITUTIVE DOCUMENTS OF SUCH SUBSIDIARY AS THE
REQUIRED HOLDERS MAY REASONABLY REQUEST; AND

(III)          AN OPINION OF INDEPENDENT COUNSEL REASONABLY SATISFACTORY TO THE
REQUIRED HOLDERS COVERING THE AUTHORIZATION, EXECUTION, DELIVERY, COMPLIANCE
WITH LAW, NO CONFLICT WITH OTHER DOCUMENTS, NO CONSENTS AND ENFORCEABILITY OF
THE SUBSIDIARY GUARANTY AGAINST SUCH SUBSIDIARY IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE REQUIRED HOLDERS.


(B)           RELEASE OF SUBSIDIARY GUARANTOR.  EACH HOLDER OF A NOTE FULLY
RELEASES AND DISCHARGES FROM THE SUBSIDIARY GUARANTY A SUBSIDIARY GUARANTOR,
IMMEDIATELY AND WITHOUT ANY FURTHER ACT, UPON SUCH SUBSIDIARY GUARANTOR BEING
RELEASED AND DISCHARGED AS A CO-OBLIGOR, BORROWER OR GUARANTOR UNDER AND IN
RESPECT OF THE CREDIT AGREEMENT; PROVIDED THAT (I) NO DEFAULT OR EVENT OF
DEFAULT EXISTS OR WILL EXIST IMMEDIATELY FOLLOWING SUCH RELEASE AND DISCHARGE;
(II) IF ANY FEE OR OTHER CONSIDERATION IS PAID OR GIVEN TO ANY HOLDER OF
INDEBTEDNESS UNDER THE CREDIT AGREEMENT IN CONNECTION WITH SUCH RELEASE, OTHER
THAN THE REPAYMENT OF ALL OR A PORTION OF SUCH INDEBTEDNESS UNDER THE CREDIT
AGREEMENT, EACH HOLDER OF A NOTE RECEIVES EQUIVALENT CONSIDERATION ON A PRO RATA
BASIS; AND (III) AT THE TIME OF SUCH RELEASE AND DISCHARGE, THE COMPANY DELIVERS
TO EACH HOLDER OF NOTES A CERTIFICATE OF A RESPONSIBLE OFFICER CERTIFYING (X)
THAT SUCH SUBSIDIARY GUARANTOR HAS BEEN OR IS BEING RELEASED AND DISCHARGED AS A
CO-OBLIGOR, BORROWER OR GUARANTOR UNDER AND IN RESPECT OF THE CREDIT AGREEMENT
AND (Y) AS TO THE MATTERS SET FORTH IN CLAUSES (I) AND (II).  ANY OUTSTANDING
INDEBTEDNESS OF A SUBSIDIARY GUARANTOR SHALL BE DEEMED TO HAVE BEEN INCURRED BY
SUCH SUBSIDIARY GUARANTOR AS OF THE DATE IT IS RELEASED AND DISCHARGED FROM THE
SUBSIDIARY GUARANTY.


9.8          PARI PASSU RANKING.

The Indebtedness evidenced by the Notes will at all times rank at least pari
passu with all senior unsecured Indebtedness of the Company.


10.          NEGATIVE COVENANTS.

The Parent covenants that so long as any of the Notes are outstanding:


10.1        RATIO OF ADJUSTED DEBT TO CASH FLOW.

The Parent will not permit the ratio of Adjusted Debt to Cash Flow (for the four
Fiscal Quarters ended on such date) to exceed 3.00 to 1.00 at the end of any
Fiscal Quarter.

24


--------------------------------------------------------------------------------



10.2        FIXED CHARGE COVERAGE RATIO.

The Parent will not permit, as of the end of any Fiscal Quarter, the ratio of
Cash Flow Available for Fixed Charges (for the four Fiscal Quarters ended on
such date) to Fixed Charges (for the four Fiscal Quarters ended on such date) to
be less than 1.25 to 1.00.


10.3        PRIORITY DEBT.

The Parent will not at any time permit Priority Debt to exceed 20% of
Consolidated Net Worth as of the end of the most recently completed Fiscal
Quarter.


10.4        LIENS.

The Parent and Company will not, and the Parent will not permit any Subsidiary
to, create, assume or suffer to exist, directly or indirectly, any Lien on its
properties or assets, including capital stock, whether now owned or hereafter
acquired, except:


(A)           LIENS FOR TAXES, ASSESSMENTS, OR GOVERNMENTAL CHARGES OR LEVIES
NOT YET DUE OR WHICH ARE BEING ACTIVELY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, SO LONG AS RESERVES HAVE BEEN ESTABLISHED TO THE EXTENT REQUIRED BY
GAAP;


(B)           OTHER LIENS INCIDENTAL TO THE CONDUCT OF THEIR BUSINESS OR THE
OWNERSHIP OF THEIR PROPERTY AND ASSETS (SUCH AS COMMON CARRIER’S LIENS,
PRODUCER’S LIENS, MECHANIC’S LIENS, AND OTHER SIMILAR STATUTORY AND
NON-CONSENSUAL LIENS) WHICH WERE NOT INCURRED IN CONNECTION WITH THE BORROWING
OF MONEY OR THE OBTAINING OF ADVANCES OR CREDIT, AND WHICH DO NOT IN THE
AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF THEIR PROPERTY OR ASSETS OR
MATERIALLY IMPAIR THE USE THEREOF IN THE OPERATION OF THEIR BUSINESS;


(C)           ANY LIEN EXISTING ON ANY PROPERTY OF ANY PERSON AT THE TIME IT
BECOMES A SUBSIDIARY OR EXISTING PRIOR TO THE TIME OF ACQUISITION UPON ANY
PROPERTY ACQUIRED BY THE PARENT OR ANY SUBSIDIARY THROUGH PURCHASE, MERGER OR
CONSOLIDATION OR OTHERWISE, WHETHER OR NOT ASSUMED BY THE PARENT OR SUCH
SUBSIDIARY, OR PLACED UPON PROPERTY AT THE TIME OF ITS ACQUISITION BY THE PARENT
OR ANY SUBSIDIARY TO SECURE A PORTION OF THE PURCHASE PRICE THEREOF, OR PLACED
UPON PROPERTY HEREAFTER ACQUIRED BY THE PARENT OR ANY SUBSIDIARY AT THE TIME OF
THE ACQUISITION THEREOF; PROVIDED THAT (I) AT THE TIME OF CREATION OF SUCH LIEN
THE PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE AMOUNTS
OTHERWISE PERMITTED BY PARAGRAPH (I) OF THIS SECTION 10.4, AND (II) ANY SUCH
LIEN SHALL NOT ENCUMBER ANY OTHER PROPERTY OF THE PARENT OR SUCH SUBSIDIARY;


(D)           LIENS ON ANY EXISTING PROPERTY OR ASSETS OF THE PARENT OR ANY
SUBSIDIARY, IF ANY, THAT ARE THE SUBJECT OF A PERMITTED SECURITIZED RECEIVABLES
TRANSACTION;


(E)           ANY LIEN RENEWING, EXTENDING OR REPLACING ANY LIEN PERMITTED BY
PARAGRAPH (D) OF THIS SECTION 10.4, PROVIDED THAT THE PRINCIPAL AMOUNT SECURED
AND THEN OUTSTANDING IS NOT INCREASED, THE LIEN IS NOT EXTENDED TO OTHER
PROPERTY AND THE INDEBTEDNESS SECURED THEREBY IS PERMITTED HEREUNDER;

25


--------------------------------------------------------------------------------



(F)            DEPOSITS, BONDING ARRANGEMENTS AND LIENS TO SECURE THE
PERFORMANCE OF (OR TO SECURE OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT POSTED
TO SECURE THE PERFORMANCE OF) BIDS, TRADE CONTRACTS, LEASES, STATUTORY
OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF
A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


(G)           ANY ATTACHMENT OR JUDGMENT LIEN THAT IS BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE RESERVES HAVE BEEN
ESTABLISHED IN ACCORDANCE WITH GAAP;


(H)           LIENS EXISTING ON PROPERTY OR ASSETS OF THE PARENT OR ANY
SUBSIDIARY AS OF THE DATE OF THIS AGREEMENT THAT ARE DESCRIBED IN SCHEDULE 10.4;
AND


(I)            LIENS SECURING INDEBTEDNESS NOT OTHERWISE PERMITTED BY PARAGRAPHS
(A) THROUGH (H) OF THIS SECTION 10.4, PROVIDED THAT PRIORITY DEBT DOES NOT AT
ANY TIME EXCEED 20% OF CONSOLIDATED NET WORTH AS OF THE END OF THE MOST RECENTLY
COMPLETED FISCAL QUARTER.


10.5        SUBSIDIARY INDEBTEDNESS

The Parent will not at any time permit any Subsidiary other than the Company to,
directly or indirectly, create, incur, assume, guarantee, have outstanding, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness other than:


(A)           INDEBTEDNESS OF A SUBSIDIARY THAT IS A GUARANTOR OF THE NOTES
UNDER THE SUBSIDIARY GUARANTY;


(B)           INDEBTEDNESS OF A SUBSIDIARY OUTSTANDING ON THE DATE OF CLOSING
THAT IS LISTED AND DESCRIBED IN SCHEDULE 10.5 AND ANY EXTENSION, REFINANCING,
RENEWAL OR REFUNDING THEREOF; PROVIDED THAT THERE IS NO INCREASE IN THE
PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS;


(C)           INDEBTEDNESS OF A SPECIAL PURPOSE SUBSIDIARY IN CONNECTION WITH A
PERMITTED SECURITIZED RECEIVABLES TRANSACTION;


(D)           INDEBTEDNESS OF A SUBSIDIARY OWED TO THE PARENT OR A WHOLLY OWNED
SUBSIDIARY;


(E)           INDEBTEDNESS OF A PERSON OUTSTANDING AT THE TIME SUCH SUBSIDIARY
BECOMES A SUBSIDIARY, PROVIDED THAT (I) SUCH INDEBTEDNESS SHALL NOT HAVE BEEN
INCURRED IN CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY AND (II)
IMMEDIATELY AFTER SUCH PERSON BECOMES A SUBSIDIARY, NO DEFAULT OF EVENT OF
DEFAULT SHALL EXIST;


(F)            INDEBTEDNESS OF A SUBSIDIARY NOT OTHERWISE PERMITTED BY
PARAGRAPHS (A) THROUGH (F) OF THIS SECTION 10.5, PROVIDED THAT IMMEDIATELY
BEFORE AND AFTER GIVING EFFECT THERETO AND TO THE APPLICATION OF THE PROCEEDS
THEREOF,

(I)            NO DEFAULT OR EVENT OF DEFAULT EXISTS, AND

26


--------------------------------------------------------------------------------


(II)           PRIORITY DEBT DOES NOT AT ANY TIME EXCEED 20% OF CONSOLIDATED NET
WORTH AS OF THE END OF THE MOST RECENTLY COMPLETED FISCAL QUARTER.


10.6        MERGERS, CONSOLIDATIONS, ETC.

The Parent and the Company will not, and will not permit any Subsidiary to,
consolidate with or merge with any other Person or convey, transfer, sell or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person except that:


(A)           THE COMPANY MAY CONSOLIDATE OR MERGE WITH THE PARENT OR CONVEY,
TRANSFER, SELL OR LEASE ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IN A SINGLE
TRANSACTION OR SERIES OF TRANSACTIONS TO THE PARENT, PROVIDED THAT THE PARENT IS
THE SUCCESSOR OR SURVIVOR;


(B)           THE PARENT MAY CONSOLIDATE OR MERGE WITH ANY OTHER PERSON OR
CONVEY, TRANSFER, SELL OR LEASE ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IN A
SINGLE TRANSACTION OR SERIES OF TRANSACTIONS TO ANY PERSON, PROVIDED THAT

(I)            THE SUCCESSOR FORMED BY SUCH CONSOLIDATION OR THE SURVIVOR OF
SUCH MERGER OR THE PERSON THAT ACQUIRES BY CONVEYANCE, TRANSFER, SALE OR LEASE
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE PARENT AS AN ENTIRETY, AS THE CASE
MAY BE, IS A SOLVENT CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE
UNITED STATES OR ANY STATE THEREOF (INCLUDING THE DISTRICT OF COLUMBIA), AND, IF
THE COMPANY IS NOT SUCH SUCCESSOR OR SURVIVOR, SUCH CORPORATION (1) SHALL HAVE
EXECUTED AND DELIVERED TO EACH HOLDER OF ANY NOTES ITS ASSUMPTION OF THE DUE AND
PUNCTUAL PERFORMANCE AND OBSERVANCE OF EACH COVENANT AND CONDITION OF THIS
AGREEMENT AND THE PARENT GUARANTY AND (2) SHALL HAVE CAUSED TO BE DELIVERED TO
EACH HOLDER OF ANY NOTES AN OPINION OF NATIONALLY RECOGNIZED INDEPENDENT COUNSEL
OR OTHER INDEPENDENT COUNSEL REASONABLY SATISFACTORY TO THE REQUIRED HOLDERS, TO
THE EFFECT THAT ALL AGREEMENTS OR INSTRUMENTS EFFECTING SUCH ASSUMPTION ARE
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS AND COMPLY WITH THE TERMS HEREOF; AND

(II)           AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST.

No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Parent shall have the effect of releasing the Parent or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 10.5 from its liability under this Agreement or the
Parent Guaranty.


10.7        SALE OF ASSETS.

Except as permitted by Section 10.6, the Parent will not, and will not permit
any Subsidiary to, sell, lease, transfer or otherwise dispose of, including by
way of merger (collectively a “Disposition”), any assets, in one or a series of
transactions, to any Person, other than:


(A)           DISPOSITIONS IN THE ORDINARY COURSE OF BUSINESS;

27


--------------------------------------------------------------------------------



(B)           DISPOSITIONS BY A SUBSIDIARY TO THE PARENT OR A WHOLLY OWNED
SUBSIDIARY OR BY THE PARENT TO A WHOLLY OWNED SUBSIDIARY;


(C)           DISPOSITIONS OF RECEIVABLES AND RIGHTS RELATED THERETO IN A
PERMITTED SECURITIZED RECEIVABLES TRANSACTION;


(D)           DISPOSITIONS OF PARENT’S OWNERSHIP INTEREST IN TRANSPLACE, INC.;


(E)           DISPOSITIONS NOT OTHERWISE PERMITTED BY CLAUSES (A), (B), (C) OR
(D) OF THIS SECTION 10.7 PROVIDED THAT:

(I)            IN THE GOOD FAITH OPINION OF THE PARENT, THE DISPOSITION IS IN
EXCHANGE FOR CONSIDERATION HAVING A FAIR MARKET VALUE AT LEAST EQUAL TO THAT OF
THE PROPERTY EXCHANGED AND IS IN THE BEST INTEREST OF THE PARENT OR SUCH
SUBSIDIARY;

(II)            AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST;

(III)          IMMEDIATELY AFTER GIVING EFFECT TO THE DISPOSITION, THE AGGREGATE
NET BOOK VALUE OF ALL ASSETS THAT WERE THE SUBJECT OF ANY DISPOSITION OCCURRING
IN THE THEN CURRENT FISCAL YEAR WOULD NOT EXCEED 15% OF CONSOLIDATED TOTAL
ASSETS AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL YEAR OF THE PARENT.

Notwithstanding the foregoing, the Parent may, or may permit a Subsidiary to,
make a Disposition and the assets subject to such Disposition shall not be
subject to or included in the foregoing limitation and computation contained in
clause (e)(iii) of the preceding sentence if, within 365 days of such
Disposition, an amount equal to the net proceeds from such Disposition is:

(A)          reinvested in productive assets to be used in the existing business
of the Parent or a Subsidiary; or

(B)           the net proceeds from such Disposition are applied to the payment
or prepayment of the Notes or any other outstanding Indebtedness of the Parent
or any Subsidiary ranking pari passu with or senior to the Notes.

For purposes of foregoing clause (B), the Company shall offer to prepay (on a
Business Day not less than 30 or more than 60 days following such offer) the
Notes on a pro rata basis with any such other Indebtedness that the Company
elects to include in such offer at a price of 100% of the principal amount of
the Notes to be prepaid (without any Make-Whole Amount) together with interest
accrued to the date of prepayment; provided that if any holder of the Notes
declines or rejects such offer, the proceeds that would have been paid to such
holder shall be offered pro rata to the other holders of the Notes that have
accepted the offer.  A failure by a holder of Notes to respond in writing not
later than 10 Business Days prior to the proposed prepayment date to an offer to
prepay made pursuant to this Section 10.7 shall be deemed to constitute an
acceptance of such offer by such holder.  Solely for the purposes of foregoing
clause (B), whether or not such offers are accepted by the holders, the entire
principal amount of the Notes subject thereto shall be deemed to have been
prepaid.

28


--------------------------------------------------------------------------------



10.8        NATURE OF BUSINESS.

The Parent will not, and will not permit any Subsidiary to, engage in any
business if, as a result, the general nature of the business in which the Parent
and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Parent and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.


10.9        TRANSACTIONS WITH AFFILIATES.

The Parent will not, and will not permit any Subsidiary to, enter into directly
or indirectly any Material transaction or Material group of related transactions
(including the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Parent or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of the Parent’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Parent or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.


10.10      TERRORISM SANCTIONS REGULATIONS.

The Parent will not and will not permit any Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the Anti
Terrorism Order or (b) knowingly engage in any dealings or transactions with any
such Person.


11.          EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:


(A)           THE COMPANY DEFAULTS IN THE PAYMENT OF ANY PRINCIPAL OR MAKE-WHOLE
AMOUNT, IF ANY, ON ANY NOTE WHEN THE SAME BECOMES DUE AND PAYABLE, WHETHER AT
MATURITY OR AT A DATE FIXED FOR PREPAYMENT OR BY DECLARATION OR OTHERWISE; OR


(B)           THE COMPANY DEFAULTS IN THE PAYMENT OF ANY INTEREST ON ANY NOTE
FOR MORE THAN FIVE BUSINESS DAYS AFTER THE SAME BECOMES DUE AND PAYABLE; OR


(C)           THE PARENT OR THE COMPANY DEFAULTS IN THE PERFORMANCE OF OR
COMPLIANCE WITH ANY TERM CONTAINED IN SECTION 7.1(D) OR SECTIONS 10.1 THROUGH
10.10; OR


(D)           THE PARENT OR THE COMPANY DEFAULTS IN THE PERFORMANCE OF OR
COMPLIANCE WITH ANY TERM CONTAINED HEREIN (OTHER THAN THOSE REFERRED TO IN
PARAGRAPHS (A), (B) AND (C) OF THIS SECTION 11) AND SUCH DEFAULT IS NOT REMEDIED
WITHIN 30 DAYS AFTER THE EARLIER OF (I) A RESPONSIBLE OFFICER OBTAINING ACTUAL
KNOWLEDGE OF SUCH DEFAULT AND (II) THE COMPANY RECEIVING WRITTEN NOTICE OF SUCH
DEFAULT FROM ANY HOLDER OF A NOTE (ANY SUCH WRITTEN NOTICE TO BE IDENTIFIED AS A
“NOTICE OF DEFAULT” AND TO REFER SPECIFICALLY TO THIS PARAGRAPH (D) OF
SECTION 11); OR

29


--------------------------------------------------------------------------------



(E)           ANY REPRESENTATION OR WARRANTY MADE IN WRITING BY OR ON BEHALF OF
THE PARENT OR THE COMPANY OR BY ANY OFFICER OF THE PARENT OR THE COMPANY IN THIS
AGREEMENT OR IN ANY WRITING FURNISHED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY PROVES TO HAVE BEEN FALSE OR INCORRECT IN ANY
MATERIAL RESPECT ON THE DATE AS OF WHICH MADE; OR


(F)            (I) THE PARENT OR ANY SUBSIDIARY IS IN DEFAULT (AS PRINCIPAL OR
AS GUARANTOR OR OTHER SURETY) IN THE PAYMENT OF ANY PRINCIPAL OF OR PREMIUM OR
MAKE-WHOLE AMOUNT OR INTEREST ON ANY INDEBTEDNESS THAT IS OUTSTANDING IN AN
AGGREGATE PRINCIPAL AMOUNT OF AT LEAST $50,000,000 BEYOND ANY PERIOD OF GRACE
PROVIDED WITH RESPECT THERETO, OR (II) THE PARENT OR ANY SUBSIDIARY IS IN
DEFAULT IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM OF ANY EVIDENCE OF ANY
INDEBTEDNESS THAT IS OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT OF AT LEAST
$50,000,000 OR OF ANY MORTGAGE, INDENTURE OR OTHER AGREEMENT RELATING THERETO OR
ANY OTHER CONDITION EXISTS, AND AS A CONSEQUENCE OF SUCH DEFAULT OR CONDITION
SUCH INDEBTEDNESS HAS BECOME, OR HAS BEEN DECLARED (OR ONE OR MORE PERSONS ARE
ENTITLED TO DECLARE SUCH INDEBTEDNESS TO BE), DUE AND PAYABLE BEFORE ITS STATED
MATURITY OR BEFORE ITS REGULARLY SCHEDULED DATES OF PAYMENT, OR (III) AS A
CONSEQUENCE OF THE OCCURRENCE OR CONTINUATION OF ANY EVENT OR CONDITION (OTHER
THAN THE PASSAGE OF TIME OR THE RIGHT OF THE HOLDER OF INDEBTEDNESS TO CONVERT
SUCH INDEBTEDNESS INTO EQUITY INTERESTS), (X) THE PARENT OR ANY SUBSIDIARY HAS
BECOME OBLIGATED TO PURCHASE OR REPAY INDEBTEDNESS BEFORE ITS REGULAR MATURITY
OR BEFORE ITS REGULARLY SCHEDULED DATES OF PAYMENT IN AN AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF AT LEAST $50,000,000, OR (Y) ONE OR MORE PERSONS HAVE THE
RIGHT TO REQUIRE THE PARENT OR ANY SUBSIDIARY SO TO PURCHASE OR REPAY SUCH
INDEBTEDNESS; OR


(G)           THE PARENT OR ANY SUBSIDIARY (I) IS GENERALLY NOT PAYING, OR
ADMITS IN WRITING ITS INABILITY TO PAY, ITS DEBTS AS THEY BECOME DUE,
(II) FILES, OR CONSENTS BY ANSWER OR OTHERWISE TO THE FILING AGAINST IT OF, A
PETITION FOR RELIEF OR REORGANIZATION OR ARRANGEMENT OR ANY OTHER PETITION IN
BANKRUPTCY, FOR LIQUIDATION OR TO TAKE ADVANTAGE OF ANY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAW OF ANY JURISDICTION, (III) MAKES
AN ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, (IV) CONSENTS TO THE APPOINTMENT
OF A CUSTODIAN, RECEIVER, TRUSTEE OR OTHER OFFICER WITH SIMILAR POWERS WITH
RESPECT TO IT OR WITH RESPECT TO ANY SUBSTANTIAL PART OF ITS PROPERTY, (V) IS
ADJUDICATED AS INSOLVENT OR TO BE LIQUIDATED, OR (VI) TAKES CORPORATE ACTION FOR
THE PURPOSE OF ANY OF THE FOREGOING; OR


(H)           A COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION ENTERS
AN ORDER APPOINTING, WITHOUT CONSENT BY THE PARENT OR ANY SUBSIDIARY, A
CUSTODIAN, RECEIVER, TRUSTEE OR OTHER OFFICER WITH SIMILAR POWERS WITH RESPECT
TO IT OR WITH RESPECT TO ANY SUBSTANTIAL PART OF ITS PROPERTY, OR CONSTITUTING
AN ORDER FOR RELIEF OR APPROVING A PETITION FOR RELIEF OR REORGANIZATION OR ANY
OTHER PETITION IN BANKRUPTCY OR FOR LIQUIDATION OR TO TAKE ADVANTAGE OF ANY
BANKRUPTCY OR INSOLVENCY LAW OF ANY JURISDICTION, OR ORDERING THE DISSOLUTION,
WINDING-UP OR LIQUIDATION OF THE PARENT OR ANY SUBSIDIARY, OR ANY SUCH PETITION
SHALL BE FILED AGAINST THE PARENT OR ANY SUBSIDIARY AND SUCH PETITION SHALL NOT
BE DISMISSED WITHIN 60 DAYS; OR

30


--------------------------------------------------------------------------------



(I)            A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY
AGGREGATING IN EXCESS OF $15,000,000 ARE RENDERED AGAINST ONE OR MORE OF THE
PARENT AND ITS SUBSIDIARIES, WHICH JUDGMENTS ARE NOT, WITHIN 60 DAYS AFTER ENTRY
THEREOF, BONDED, DISCHARGED OR STAYED PENDING APPEAL, OR ARE NOT DISCHARGED
WITHIN 60 DAYS AFTER THE EXPIRATION OF SUCH STAY;


(J)            IF (I) ANY PLAN SHALL FAIL TO SATISFY THE MINIMUM FUNDING
STANDARDS OF ERISA OR THE CODE FOR ANY PLAN YEAR OR PART THEREOF OR A WAIVER OF
SUCH STANDARDS OR EXTENSION OF ANY AMORTIZATION PERIOD IS SOUGHT OR GRANTED
UNDER SECTION 412 OF THE CODE, (II) A NOTICE OF INTENT TO TERMINATE ANY PLAN
SHALL HAVE BEEN OR IS REASONABLY EXPECTED TO BE FILED WITH THE PBGC OR THE PBGC
SHALL HAVE INSTITUTED PROCEEDINGS UNDER ERISA SECTION 4042 TO TERMINATE OR
APPOINT A TRUSTEE TO ADMINISTER ANY PLAN OR THE PBGC SHALL HAVE NOTIFIED THE
PARENT OR ANY ERISA AFFILIATE THAT A PLAN MAY BECOME A SUBJECT OF ANY SUCH
PROCEEDINGS, (III) THE AGGREGATE “AMOUNT OF UNFUNDED BENEFIT LIABILITIES”
(WITHIN THE MEANING OF SECTION 4001(A)(18) OF ERISA) UNDER ALL PLANS DETERMINED
IN ACCORDANCE WITH TITLE IV OF ERISA, SHALL EXCEED $10,000,000, (IV) THE PARENT
OR ANY ERISA AFFILIATE SHALL HAVE INCURRED OR IS REASONABLY EXPECTED TO INCUR
ANY LIABILITY PURSUANT TO TITLE I OR IV OF ERISA OR THE PENALTY OR EXCISE TAX
PROVISIONS OF THE CODE RELATING TO EMPLOYEE BENEFIT PLANS, (V) THE PARENT OR ANY
ERISA AFFILIATE WITHDRAWS FROM ANY MULTIEMPLOYER PLAN, OR (VI) THE PARENT OR ANY
SUBSIDIARY ESTABLISHES OR AMENDS ANY EMPLOYEE WELFARE BENEFIT PLAN THAT PROVIDES
POST-EMPLOYMENT WELFARE BENEFITS IN A MANNER THAT WOULD INCREASE THE LIABILITY
OF THE PARENT OR ANY SUBSIDIARY THEREUNDER; AND ANY SUCH EVENT OR EVENTS
DESCRIBED IN CLAUSES (I) THROUGH (VI) ABOVE, EITHER INDIVIDUALLY OR TOGETHER
WITH ANY OTHER SUCH EVENT OR EVENTS, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


(K)           THE PARENT GUARANTY CEASES TO BE IN FULL FORCE AND EFFECT OR IS
DECLARED TO BE NULL AND VOID IN WHOLE OR IN MATERIAL PART BY A COURT OR OTHER
GOVERNMENTAL OR REGULATORY AUTHORITY HAVING JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY THEREOF SHALL BE CONTESTED BY THE PARENT OR IT RENOUNCES ANY OF
THE SAME OR DENIES THAT IT HAS ANY OR FURTHER LIABILITY THEREUNDER; OR


(L)            THE SUBSIDIARY GUARANTY CEASES TO BE IN FULL FORCE AND EFFECT
(EXCEPT IN ACCORDANCE WITH AND BY REASON OF THE PROVISIONS OF SECTION 9.7(B)) OR
IS DECLARED TO BE NULL AND VOID IN WHOLE OR IN MATERIAL PART BY A COURT OR OTHER
GOVERNMENTAL OR REGULATORY AUTHORITY HAVING JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY THEREOF SHALL BE CONTESTED BY THE COMPANY OR ANY SUBSIDIARY
GUARANTOR OR ANY OF THEM RENOUNCES ANY OF THE SAME OR DENIES THAT IT HAS ANY OR
FURTHER LIABILITY THEREUNDER.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.


12.          REMEDIES ON DEFAULT, ETC.


12.1        ACCELERATION.


(A)           IF AN EVENT OF DEFAULT WITH RESPECT TO THE PARENT OR THE COMPANY
DESCRIBED IN PARAGRAPH (G) OR (H) OF SECTION 11 (OTHER THAN AN EVENT OF DEFAULT
DESCRIBED IN CLAUSE (I) OF PARAGRAPH (G) OR DESCRIBED IN CLAUSE (VI) OF
PARAGRAPH (G) BY VIRTUE OF THE FACT THAT

31


--------------------------------------------------------------------------------



SUCH CLAUSE ENCOMPASSES CLAUSE (I) OF PARAGRAPH (G)) HAS OCCURRED, ALL THE NOTES
THEN OUTSTANDING SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE.


(B)           IF ANY OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY
HOLDER OR  HOLDERS OF AT LEAST 51% IN PRINCIPAL AMOUNT OF THE NOTES AT THE TIME
OUTSTANDING MAY AT ANY TIME AT ITS OR THEIR OPTION, BY NOTICE OR NOTICES TO THE
COMPANY, DECLARE ALL THE NOTES THEN OUTSTANDING TO BE IMMEDIATELY DUE AND
PAYABLE.


(C)           IF ANY EVENT OF DEFAULT DESCRIBED IN PARAGRAPH (A) OR (B) OF
SECTION 11 HAS OCCURRED AND IS CONTINUING, ANY HOLDER OR HOLDERS OF NOTES AT THE
TIME OUTSTANDING AFFECTED BY SUCH EVENT OF DEFAULT MAY AT ANY TIME, AT ITS OR
THEIR OPTION, BY NOTICE OR NOTICES TO THE COMPANY, DECLARE ALL THE NOTES HELD BY
IT OR THEM TO BE IMMEDIATELY DUE AND PAYABLE.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the fullest extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
notice of acceleration, notice of intent to accelerate, protest or further
notice, all of which are hereby waived.  The Company acknowledges, and the
parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.


12.2        OTHER REMEDIES.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.


12.3        RESCISSION.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holder or holders of at least 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue

32


--------------------------------------------------------------------------------


interest in respect of the Notes, at the Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts that have become due solely by
reason of such declaration; (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.


12.4        NO WAIVERS OR ELECTION OF REMEDIES, EXPENSES, ETC.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.


13.          REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.


13.1        REGISTRATION OF NOTES.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary.  The Company shall give to any holder of a
Note that is an Institutional Investor, promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.


13.2        TRANSFER AND EXCHANGE OF NOTES.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), the Company shall
execute and deliver within 10 Business Days, at the Company’s expense (except as
provided below), one or more new Notes (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1.1.  Each such new Note shall be dated and bear interest from the
date to which interest

33


--------------------------------------------------------------------------------


shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $500,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $500,000.  Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6.2.


13.3        REPLACEMENT OF NOTES.

Upon receipt by the Company  at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and


(A)           IN THE CASE OF LOSS, THEFT OR DESTRUCTION, OF INDEMNITY REASONABLY
SATISFACTORY TO IT (PROVIDED THAT IF THE HOLDER OF SUCH NOTE IS, OR IS A NOMINEE
FOR, AN ORIGINAL PURCHASER OR ANOTHER HOLDER OF A NOTE WITH A MINIMUM NET WORTH
OF AT LEAST $50,000,000 OR A QUALIFIED INSTITUTIONAL BUYER, SUCH PERSON’S OWN
UNSECURED AGREEMENT OF INDEMNITY SHALL BE DEEMED TO BE SATISFACTORY), OR


(B)           IN THE CASE OF MUTILATION, UPON SURRENDER AND CANCELLATION
THEREOF,

the Company at its own expense shall execute and deliver within 10 Business
Days, in lieu thereof, a new Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.


14.          PAYMENTS ON NOTES.


14.1        PLACE OF PAYMENT.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank, N.A. in such jurisdiction. 
The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in such jurisdiction or the principal office
of a bank or trust company in such jurisdiction.


14.2        HOME OFFICE PAYMENT.

So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below your name in Schedule A, or by such other
method or at such other address as you shall have from time to time

34


--------------------------------------------------------------------------------


specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, you shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1.  Prior to any sale
or other disposition of any Note held by you or your nominee you will, at your
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2.  The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by you
under this Agreement and that has made the same agreement relating to such Note
as you have made in this Section 14.2.


15.          EXPENSES, ETC.


15.1        TRANSACTION EXPENSES.

Whether or not the transactions contemplated hereby are consummated, the Parent
or the Company will pay all costs and expenses (including reasonable attorneys’
fees of one special counsel and, if reasonably required by the Required Holders,
local or other counsel) incurred by you and each Other Purchaser or holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement, the Notes, the Parent
Guaranty or the Subsidiary Guaranty (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Notes, the Parent
Guaranty or the Subsidiary Guaranty or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement, the Notes, the Parent Guaranty or the Subsidiary Guaranty, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby, by the Notes, by the
Parent Guaranty and the Subsidiary Guaranty and (c) the costs and expenses, not
in excess of $3,000, incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO.  The
Company will pay, and will save you and each Other Purchaser or holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Notes).


15.2        SURVIVAL.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

35


--------------------------------------------------------------------------------



16.          SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note; provided, however that all representations and warranties contained herein
shall expire upon the indefeasible payment in full of all amounts due in
connection with this Agreement.  All statements contained in any certificate or
other instrument delivered by or on behalf of the Parent or the Company pursuant
to this Agreement shall be deemed representations and warranties of the Parent
and the Company under this Agreement.  Subject to the preceding sentence, this
Agreement and the Notes embody the entire agreement and understanding between
you and the Parent and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.


17.          AMENDMENT AND WAIVER.


17.1        REQUIREMENTS.

This Agreement, the Notes, the Parent Guaranty and the Subsidiary Guaranty may
be amended, and the observance of any term hereof or thereof may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (a) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any
defined term (as it is used therein), will be effective as to you unless
consented to by you in writing, and (b) no such amendment or waiver may, without
the written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17 or 20.


17.2        SOLICITATION OF HOLDERS OF NOTES.


(A)           SOLICITATION.  THE PARENT AND THE COMPANY WILL PROVIDE EACH HOLDER
OF THE NOTES (IRRESPECTIVE OF THE AMOUNT OF NOTES THEN OWNED BY IT) WITH
SUFFICIENT INFORMATION, SUFFICIENTLY FAR IN ADVANCE OF THE DATE A DECISION IS
REQUIRED, TO ENABLE SUCH HOLDER TO MAKE AN INFORMED AND CONSIDERED DECISION WITH
RESPECT TO ANY PROPOSED AMENDMENT, WAIVER OR CONSENT IN RESPECT OF ANY OF THE
PROVISIONS HEREOF OR OF THE NOTES.  THE COMPANY WILL DELIVER EXECUTED OR TRUE
AND CORRECT COPIES OF EACH AMENDMENT, WAIVER OR CONSENT EFFECTED PURSUANT TO THE
PROVISIONS OF THIS SECTION 17 TO EACH HOLDER OF OUTSTANDING NOTES PROMPTLY
FOLLOWING THE DATE ON WHICH IT IS EXECUTED AND DELIVERED BY, OR RECEIVES THE
CONSENT OR APPROVAL OF, THE REQUISITE HOLDERS OF NOTES.


(B)           PAYMENT.  THE PARENT AND THE COMPANY WILL NOT DIRECTLY OR
INDIRECTLY PAY OR CAUSE TO BE PAID ANY REMUNERATION, WHETHER BY WAY OF
SUPPLEMENTAL OR ADDITIONAL

36


--------------------------------------------------------------------------------



INTEREST, FEE OR OTHERWISE, OR GRANT ANY SECURITY, TO ANY HOLDER OF NOTES AS
CONSIDERATION FOR OR AS AN INDUCEMENT TO THE ENTERING INTO BY ANY HOLDER OF
NOTES OF ANY WAIVER OR AMENDMENT OF ANY OF THE TERMS AND PROVISIONS HEREOF
UNLESS SUCH REMUNERATION IS CONCURRENTLY PAID, OR SECURITY IS CONCURRENTLY
GRANTED, ON THE SAME TERMS, RATABLY TO EACH HOLDER OF NOTES THEN OUTSTANDING
THAT ALSO ENTERS INTO ANY WAIVER OR AMENDMENT OF ANY OF THE TERMS AND PROVISIONS
HERETO.  IF ANY SUCH REMUNERATION IS PAID TO ANY HOLDER OF NOTES THAT FOR ANY
REASON DOES NOT ENTER INTO ANY WAIVER OR AMENDMENT OF ANY OF THE TERMS AND
PROVISIONS HEREOF, SUCH REMUNERATION SHALL ALSO BE PAID TO ALL OTHER
NON-CONSENTING HOLDERS.


17.3        BINDING EFFECT, ETC.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Parent and the Company without regard to whether
such Note has been marked to indicate such amendment or waiver.  No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon.  No course of dealing between the Parent or the
Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term “this Agreement” or “the
Agreement” and references thereto shall mean this Note Purchase Agreement as it
may from time to time be amended or supplemented.


17.4        NOTES HELD BY COMPANY, ETC.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.


18.          NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:

(I)            IF TO YOU OR YOUR NOMINEE, TO YOU OR IT AT THE ADDRESS SPECIFIED
FOR SUCH COMMUNICATIONS IN SCHEDULE A, OR AT SUCH OTHER ADDRESS AS YOU OR IT
SHALL HAVE SPECIFIED TO THE COMPANY IN WRITING,

(II)           IF TO ANY OTHER HOLDER OF ANY NOTE, TO SUCH HOLDER AT SUCH
ADDRESS AS SUCH OTHER HOLDER SHALL HAVE SPECIFIED TO THE COMPANY IN WRITING, OR

37


--------------------------------------------------------------------------------


(III)          IF TO THE COMPANY, THE PARENT OR ANY SUBSIDIARY GUARANTOR, TO THE
COMPANY AT ITS ADDRESS SET FORTH AT THE BEGINNING HEREOF TO THE ATTENTION OF THE
DAVID CHELETTE, OR AT SUCH OTHER ADDRESS AS THE COMPANY SHALL HAVE SPECIFIED TO
THE HOLDER OF EACH NOTE IN WRITING.

Notices under this Section 18 will be deemed given only when actually received.


19.          REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by you at a Closing (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to you, may
be reproduced by you by any photographic, photostatic, electronic, digital or
other similar process and you may destroy any original document so reproduced. 
The Company agrees and stipulates that, to the extent permitted by applicable
law, any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made by you in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. 
This Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.


20.          CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by you as
being confidential information of the Parent or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to you prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by you or any Person acting on your
behalf, (c) otherwise becomes known to you other than through disclosure by the
Parent or any Subsidiary, or (d) constitutes financial statements delivered to
you under Section 7.1 that are otherwise publicly available.  You will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by you in good faith to protect confidential information of
third parties delivered to you, provided that you may deliver or disclose
Confidential Information to (i) your directors, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by your Notes), (ii) your
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this

38


--------------------------------------------------------------------------------


Section 20), (vi) any federal or state regulatory authority having jurisdiction
over you, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about your investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to you, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which you are a party or (z) if an Event of Default has occurred and is
continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement.  Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement.  On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.


21.          SUBSTITUTION OF PURCHASER.

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6; provided;
however, that you shall pay any additional expenses incurred by the Company in
connection with such substitution, including expenses due to a delay in the
Closing or any requirement that the Company provide additional closing
certificates.  Upon receipt of such notice, wherever the word “you” is used in
this Agreement (other than in this Section 21), such word shall be deemed to
refer to such Affiliate in lieu of you.  In the event that such Affiliate is so
substituted as a purchaser hereunder and such Affiliate thereafter transfers to
you all of the Notes then held by such Affiliate, upon receipt by the Company of
notice of such transfer, wherever the word “you” is used in this Agreement
(other than in this Section 21), such word shall no longer be deemed to refer to
such Affiliate, but shall refer to you, and you shall have all the rights of an
original holder of the Notes under this Agreement.


22.          MISCELLANEOUS.


22.1        SUCCESSORS AND ASSIGNS.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.


22.2        PAYMENTS DUE ON NON-BUSINESS DAYS.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.2 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or

39


--------------------------------------------------------------------------------


Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.


22.3        ACCOUNTING TERMS.

All accounting terms used herein that are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP. 
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP and (ii) all
financial statements shall be prepared in accordance with GAAP.


22.4        SEVERABILITY.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.


22.5        CONSTRUCTION.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.


22.6        COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument. 
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.


22.7        GOVERNING LAW.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the state of New York
excluding choice of

40


--------------------------------------------------------------------------------


law principles of the law of such state that would require the application of
the laws of a jurisdiction other than such state.


22.8        JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.


(A)           EACH OF THE PARENT AND THE COMPANY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PARENT GUARANTY, THE
SUBSIDIARY GUARANTY OR THE NOTES.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARENT AND THE COMPANY IRREVOCABLY WAIVES AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


(B)           EACH OF THE PARENT AND THE COMPANY CONSENTS TO PROCESS BEING
SERVED BY OR ON BEHALF OF ANY HOLDER OF NOTES IN ANY SUIT, ACTION OR PROCEEDING
OF THE NATURE REFERRED TO IN SECTION 22.8(A) BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS SPECIFIED IN
SECTION 18 OR AT SUCH OTHER ADDRESS OF WHICH SUCH HOLDER SHALL THEN HAVE BEEN
NOTIFIED PURSUANT TO SAID SECTION.  EACH OF THE PARENT AND THE COMPANY AGREES
THAT SUCH SERVICE UPON RECEIPT (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (II)
SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BE TAKEN AND HELD TO
BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT.  NOTICES HEREUNDER
SHALL BE CONCLUSIVELY PRESUMED RECEIVED AS EVIDENCED BY A DELIVERY RECEIPT
FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY REPUTABLE COMMERCIAL
DELIVERY SERVICE.


(C)           NOTHING IN THIS SECTION 22.8 SHALL AFFECT THE RIGHT OF ANY HOLDER
OF A NOTE TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW, OR LIMIT ANY RIGHT
THAT THE HOLDERS OF ANY OF THE NOTES MAY HAVE TO BRING PROCEEDINGS AGAINST THE
COMPANY IN THE COURTS OF ANY APPROPRIATE JURISDICTION OR TO ENFORCE IN ANY
LAWFUL MANNER A JUDGMENT OBTAINED IN ONE JURISDICTION IN ANY OTHER JURISDICTION.


(D)           THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

41


--------------------------------------------------------------------------------


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Company and the
Parent.

 

Very truly yours,

 

 

 

J.B. HUNT TRANSPORT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

J.B. HUNT TRANSPORT SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

S-1


--------------------------------------------------------------------------------


This Agreement is accepted and
agreed to as of the date thereof.




NEW YORK LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

 

 

By:   New York Life Investment Management LLC, Its Investment Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

 

 

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)

 

 

By:   New York Life Investment Management LLC, its Investment Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

 

 

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

 

 

By:   New York Life Investment Management LLC, its Investment Manager

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY

 

 

OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

 

 

By:   New York Life Investment Management LLC, its Investment Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

S-2


--------------------------------------------------------------------------------


 

METROPOLITAN LIFE INSURANCE COMPANY

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

METLIFE INVESTORS INSURANCE COMPANY

 

By: Metropolitan Life Insurance Company, its investment manager

 

 

 

By:

 

 

 

Name:

 

Title:

 

S-3


--------------------------------------------------------------------------------


 

ING USA ANNUITY AND LIFE INSURANCE COMPANY

 

By: ING Investment Management LLC, as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

By: ING Investment Management LLC, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title

 

 

 

 

 

 

 

RELIASTAR LIFE INSURANCE COMPANY

 

By: ING Investment Management LLC, as Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

Name:

 

 

 

 

 

 

 

SECURITY LIFE OF DENVER INSURANCE COMPANY

 

By: ING Investment Management LLC, as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

S-4


--------------------------------------------------------------------------------


 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

COMPANION LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

S-5


--------------------------------------------------------------------------------


 

STATE FARM LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S-6


--------------------------------------------------------------------------------


 

BANKERS LIFE AND CASUALTY COMPANY

 

 

CONSECO LIFE INSURANCE COMPANY

 

 

WASHINGTON NATIONAL INSURANCE COMPANY

 

 

By: 40|86 Advisors, Inc. acting as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Edwin Ferrell

 

 

Title:   Senior Vice President

 

 

 

S-7


--------------------------------------------------------------------------------


 

HARTFORD LIFE INSURANCE COMPANY

 

 

By: Hartford Investment Management Company,

 

 

 

Its Agent and Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

S-8


--------------------------------------------------------------------------------


 

THE STATE LIFE INSURANCE COMPANY BY

 

AMERICAN UNITED LIFE INSURANCE COMPANY ITS AGENT

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

AMERICAN UNITED LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

S-9


--------------------------------------------------------------------------------


SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Principal Amount of

 



Name and Address of Purchaser

Notes to be Purchased

 

 

 

 

 

 

New York Life Insurance Company

$12,500,000

 

 

 

 

 

 

All payments by wire or intrabank transfer of immediately available funds to:

 

(1)

 

 

 

 

 

 

 

JPMorgan Chase Bank

 

 

New York, New York 10019

 

 

ABA No. 021-000-021

 

 

Credit: New York Life Insurance Company

 

 

General Account No. 008-9-00687

 

 

 

 

 

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

 

 

 

 

 

 

(2)

All notices of payments and written confirmations of such wire transfers and any
audit confirmation:

 

 

 

 

 

New York Life Insurance Company

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010-1603

 

 

 

 

 

Attention:

Financial Management

 

 

 

Securities Operations

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4160

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

1

Schedule A


--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

 

 

New York Life Insurance Company

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010

 

 

 

 

 

 

Attention:

Fixed Income Investors Group

 

 

 

Private Finance

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4122

 

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

 

 

 

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

 

 

 

 

 

Attention:

Office of General Counsel

 

 

 

Investment Section, Room 1104

 

 

 

Fax #: (212) 576-8340

 

 

 

 

 

 

 

 

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

(5)

Address for delivery of Notes and closing documents:

 

 

 

 

 

 

Michael Boyd

 

 

New York Life Investment Management LLC

 

 

51 Madison Avenue, Room 117M

 

 

New York, NY 10010

 

 

Tel: 212.576.6755

 

 

 

(6)

Tax ID: 13-5582869

 

2

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

 

Principal Amount of

 



Name and Address of Purchaser

Notes to be Purchased

 

 

 

 

 

 

New York Life Insurance and Annuity Corporation

$41,000,000

 

 

 

 

 

 

All payments by wire or intrabank transfer of immediately available funds to:

 

(1)

 

 

 

 

JPMorgan Chase Bank

 

 

New York, New York 10019

 

 

ABA No. 021-000-021

 

 

Credit: New York Life Insurance and Annuity Corporation

 

 

General Account No. 323-8-47382

 

 

 

 

 

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

 

 

 

 

 

 

(2)

All notices of payments and written confirmations of such wire transfers and any
audit confirmation:

 

 

 

 

 

New York Life Insurance and Annuity Corporation

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010-1603

 

 

 

 

 

Attention:

Financial Management

 

 

 

Securities Operations

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4160

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

3

Schedule A


--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

 

 

New York Life Insurance and Annuity Corporation

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010

 

 

 

 

 

 

Attention:

Fixed Income Investors Group

 

 

 

Private Finance

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4122

 

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

 

 

 

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

 

 

 

 

 

Attention:

Office of General Counsel

 

 

 

Investment Section, Room 1104

 

 

 

Fax #: (212) 576-8340

 

 

 

 

 

 

 

 

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

(5)

Address for delivery of Notes and closing documents:

 

 

 

 

 

 

Michael Boyd

 

 

New York Life Investment Management LLC

 

 

51 Madison Avenue, Room 117M

 

 

New York, NY 10010

 

 

Tel: 212.576.6755

 

 

 

(6)

Tax ID: 13-3044743

 

4

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

 

Principal Amount of

 



Name and Address of Purchaser

Notes to be Purchased

 

 

 

 

 

 

New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account

 

$500,000

 

 

All payments by wire or intrabank transfer of immediately available funds to:

 

(1)

 

 

 

 

JPMorgan Chase Bank

 

 

New York, New York 10019

 

 

ABA No. 021-000-021

 

 

Credit: NYLIAC SEPARATE BOLI 3 BROAD FIXED

 

 

General Account No. 323-8-39002

 

 

 

 

 

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

 

 

 

 

 

 

(2)

All notices of payments and written confirmations of such wire transfers and any
audit confirmation:

 

 

 

 

 

New York Life Insurance and Annuity Corporation

 

 

Institutionally Owned Life Insurance Separate Account

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010-1603

 

 

 

 

 

Attention:

Financial Management

 

 

 

Securities Operations

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4160

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

5

Schedule A


--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

 

 

New York Life Insurance and Annuity Corporation

 

 

Institutionally Owned Life Insurance Separate Account

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010

 

 

 

 

 

 

Attention:

Fixed Income Investors Group

 

 

 

Private Finance

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4122

 

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

 

 

 

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

 

 

 

 

 

Attention:

Office of General Counsel

 

 

 

Investment Section, Room 1104

 

 

 

Fax #: (212) 576-8340

 

 

 

 

 

 

 

 

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

(5)

Address for delivery of Notes and closing documents:

 

 

 

 

 

 

Michael Boyd

 

 

New York Life Investment Management LLC

 

 

51 Madison Avenue, Room 117M

 

 

New York, NY 10010

 

 

Tel: 212.576.6755

 

 

 

(6)

Tax ID: 13-3044743

 

6

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

 

Principal Amount of

 



Name and Address of Purchaser

Notes to be Purchased

 

 

 

 

 

 

New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account

 

$500,000

 

 

All payments by wire or intrabank transfer of immediately available funds to:

 

(1)

 

 

 

 

Chase Manhattan Bank

 

 

New York, New York 10019

 

 

ABA No. 021-000-021

 

 

Credit: NYLIAC SEPARATE BOLI 3-2

 

 

General Account No. 323-9-56793

 

 

 

 

 

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

 

 

 

 

 

 

(2)

All notices of payments and written confirmations of such wire transfers and any
audit confirmation:

 

 

 

 

 

New York Life Insurance and Annuity Corporation

 

 

Institutionally Owned Life Insurance Separate Account

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010-1603

 

 

 

 

 

Attention:

Financial Management

 

 

 

Securities Operations

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4160

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

7

Schedule A


--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

 

 

New York Life Insurance and Annuity Corporation

 

 

Institutionally Owned Life Insurance Separate Account

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010

 

 

 

 

 

 

Attention:

Fixed Income Investors Group

 

 

 

Private Finance

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4122

 

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

 

 

 

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

 

 

 

 

 

Attention:

Office of General Counsel

 

 

 

Investment Section, Room 1104

 

 

 

Fax #: (212) 576-8340

 

 

 

 

 

 

 

 

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

(5)

Address for delivery of Notes and closing documents:

 

 

 

 

 

 

Michael Boyd

 

 

New York Life Investment Management LLC

 

 

51 Madison Avenue, Room 117M

 

 

New York, NY 10010

 

 

Tel: 212.576.6755

 

 

 

(6)

Tax ID: 13-3044743

 

8

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

 

Principal Amount of

 



Name and Address of Purchaser

Notes to be Purchased

 

 

 

 

 

 

New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account

 

$500,000

 

 

All payments by wire or intrabank transfer of immediately available funds to:

 

(1)

 

 

 

 

JPMorgan Chase Manhattan Bank

 

 

New York, New York 10019

 

 

ABA No. 021-000-021

 

 

Credit: NYLIAC SEPARATE BOLI 3-2

 

 

General Account No. 304-6-23970

 

 

 

 

 

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

 

 

 

 

 

 

(2)

All notices of payments and written confirmations of such wire transfers and any
audit confirmation:

 

 

 

 

 

New York Life Insurance and Annuity Corporation

 

 

Institutionally Owned Life Insurance Separate Account

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010-1603

 

 

 

 

 

Attention:

Financial Management

 

 

 

Securities Operations

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4160

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

9

Schedule A


--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

 

 

New York Life Insurance and Annuity Corporation

 

 

Institutionally Owned Life Insurance Separate Account

 

 

c/o New York Life Investment Management LLC

 

 

51 Madison Avenue

 

 

New York, New York 10010

 

 

 

 

 

 

Attention:

Fixed Income Investors Group

 

 

 

Private Finance

 

 

 

2nd Floor

 

 

 

Fax #: (212) 447-4122

 

 

 

 

 

 

with a copy sent electronically to:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

 

 

 

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

 

 

 

 

 

Attention:

Office of General Counsel

 

 

 

Investment Section, Room 1104

 

 

 

Fax #: (212) 576-8340

 

 

 

 

 

 

 

 

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

 

FIIGLibrary@nylim.com

 

 

 

(5)

Address for delivery of Notes and closing documents:

 

 

 

 

 

 

Michael Boyd

 

 

New York Life Investment Management LLC

 

 

51 Madison Avenue, Room 117M

 

 

New York, NY 10010

 

 

Tel: 212.576.6755

 

 

 

(6)

Tax ID: 13-3044743

 

10

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

Metropolitan Life Life Insurance Company

$30,000,000

 

 

 

 

 

 

(1)

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 

 

 

 

Bank Name:

ABA Routing #:

Account No.:

Account Name:

JPMorgan Chase Bank

021-000-021

002-2-410591

Metropolitan Life Insurance Company

 

 

Ref:

J.B. Hunt Transport Services, Inc. 5.31% Bonds due March 29, 2011

 

 

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

 

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

11

Schedule A


--------------------------------------------------------------------------------


 

(2)

All notices and communications, including notices of payments and written
confirmations of such wire transfers:

 

 

 

 

Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention:  Director

Facsimile (973) 355-4250

 

 

 

 

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

 

 

 

Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Facsimile (973) 355-4338

 

 

 

 

(3)

E-mail address for Electronic Delivery:

 

 

 

 

(4)

Address for delivery of Notes:

 

 

 

Metropolitan Life Insurance Company

Securities Investments, Law Department

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Thomas J. Pasuit, Esq.

 

 

12

Schedule A


--------------------------------------------------------------------------------


 

(5)

Forward (a) one copy of the legal bill; (b) one complete set of closing
documents with original signatures; (c) two bound sets of conformed copies of
the principal documents; and (d) 1 CD-ROM of the closing documents to:

 

 

 

 

Metropolitan Life Insurance Company

Attention:  Thomas J. Pasuit, Esq.

10 Park Avenue/P.O. Box 1902

Morristown, New Jersey 07962

 

 

 

 

 

AND one set of copies of the principal documents, or, if possible, one CD-ROM,
to:

 

 

 

 

MetLife

Attention:  Mary Phillips

18210 Crane Nest Drive

Tampa, Florida 07962

(813) 983-4564

 

 

 

 

(6)

Tax ID:  13-5581829

 

 

13

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

MetLife Investors Insurance Company

$15,000,000

 

 

 

 

 

 

(1)

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 

 

 

 

Bank Name:

ABA Routing #:

Account No.:

Account Name:

JPMorgan Chase Bank

021-000-021

323-8-90911

MetLife Investors Insurance Company

 

 

Ref:

J.B. Hunt Transport Services, Inc. 5.31% Bonds due March 29, 2011

 

 

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

 

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

14

Schedule A


--------------------------------------------------------------------------------


 

(2)

All notices and communications, including notices of payments and written
confirmations of such wire transfers:

 

 

 

 

MetLife Investors Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention:  Director

Facsimile (973) 355-4250

 

 

 

 

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

 

 

 

MetLife Investors Insurance Company

Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Facsimile (973) 355-4338

 

 

 

 

(3)

E-mail address for Electronic Delivery:

 

 

 

 

(4)

Address for delivery of Notes:

 

 

 

MetLife Investors Insurance Company

Metropolitan Life Insurance Company

Securities Investments, Law Department

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Thomas J. Pasuit, Esq.

 

 

 

 

(5)

Tax ID:  43-1236042

 

 

15

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

ING USA Annuity and Life Insurance Company

$7,000,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

The Bank of New York

BFN:  IOC 566/INST’L CUSTODY

            (for scheduled principal and interest payments)

ABA#:  021000018

Ref.:  ING USA Annuity and Life Insurance Co.,

           Acct. No. 136373 and 44565# AD3

           or

 

 

 

 

 

BFN:  IOC 565/INST’L CUSTODY

           (for all payments other than scheduled principal and interest)

ABA#:  021000018

Ref.:  ING USA Annuity and Life Insurance Co.,

           Acct. No. 136373 and 44565# AD3

 

 

 

Each such wire transfer shall set forth the name of the Issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, a reference to the PPN, and the due
date and application (as among principal, premium and interest) of the payment
being made.

 

 

(2)

Address for all notices relating to payments:

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Operations/Settlements

Fax:  (770) 690-4886

 

16

Schedule A


--------------------------------------------------------------------------------


 

(3)

Address for all other communications and notices:

 

 

 

 

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, MN  55401-2121

Attn:  Randy Williamson

Phone:  (612) 372-5290

Fax:  (612) 372-5368

 

 

 

 

 

with copy to:

 

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Private Placements

Fax:  (770) 690-5057

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

(5)

The address to send Notes to The Bank of New York is as follows:

 

 

 

The Bank of New York

One Wall Street

Window A - 3rd Floor

New York, NY  10286

 

 

 

 

 

with copy to:

 

 

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Private Placements

Fax:  (770) 690-5057

 

 

 

 

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (ING USA — Acct. No. 136373).

 

 

 

(6)

Tax ID:  41-0991508

 

 

17

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

ING Life Insurance and Annuity Company

$8,500,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

The Bank of New York

ABA#:  021000018

BFN:  IOC 566

            (for scheduled principal and interest payments)

Attn:  P&I Department

Ref.:  ING Life Insurance and Annuity Company,

           Acct. No. 216101 and 44565# AD3

 

 

 

 

 

or

 

 

 

BFN:  IOC 565/INST’L CUSTODY

           (for all payments other than scheduled principal and interest)

Attn:  P&I Department

Ref.:  ING Life Insurance and Annuity Company,

           Acct. No. 216101 and 44565# AD3

 

 

 

Each such wire transfer shall set forth the name of the Issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, a reference to the PPN, and the due
date and application (as among principal, premium and interest) of the payment
being made.

 

 

(2)

Address for all notices relating to payments:

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Operations/Settlements

Fax:  (770) 690-4886

 

18

Schedule A


--------------------------------------------------------------------------------


 

(3)

Address for all other communications and notices:

 

 

 

 

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, MN  55401-2121

Attn:  Randy Williamson

Phone:  (612) 372-5290

Fax:  (612) 372-5368

 

 

 

 

 

with copy to:

 

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Private Placements

Fax:  (770) 690-5057

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

(5)

The address to send Notes to The Bank of New York is as follows:

 

 

 

The Bank of New York

One Wall Street

Window A - 3rd Floor

New York, NY  10286

 

 

 

 

 

with copy to:

 

 

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Private Placements

Fax:  (770) 690-5057

 

 

 

 

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (ALI — Acct. No. 216101).

 

 

 

(6)

Tax ID:  71-0294708

 

 

19

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

Reliastar Life Insurance Company

$7,500,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

The Bank of New York

BFN:  IOC 566/INST’L CUSTODY

            (for scheduled principal and interest payments)

ABA#:  021000018

Ref.:  ReliaStar Life Insurance Company,

            Acct. No. 187035 and 44565# AD3

 

 

 

 

 

or

 

 

 

BFN:  IOC 565/INST’L CUSTODY

            (for all payments other than scheduled principal and interest)

ABA#:  021000018

Ref.:  ReliaStar Life Insurance Company,

            Acct. No. 187035 and 44565# AD3

 

 

 

Each such wire transfer shall set forth the name of the Issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, a reference to the PPN, and the due
date and application (as among principal, premium and interest) of the payment
being made.

 

 

(2)

Address for all notices relating to payments:

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Operations/Settlements

Fax:  (770) 690-4886

 

20

Schedule A


--------------------------------------------------------------------------------


(3)

Address for all other communications and notices:

 

 

 

 

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, MN  55401-2121

Attn:  Randy Williamson

Phone:  (612) 372-5290

Fax:  (612) 372-5368

 

 

 

 

 

with copy to:

 

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Private Placements

Fax:  (770) 690-5057

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

(5)

The address to send Notes to The Bank of New York is as follows:

 

 

 

The Bank of New York

One Wall Street

Window A - 3rd Floor

New York, NY  10286

 

 

 

 

 

with copy to:

 

 

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Private Placements

Fax:  (770) 690-5057

 

 

 

 

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (RLI — Acct. No. 187035).

 

 

 

(6)

Tax ID:  41-0451140

 

 

21

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

Security Life of Denver Insurance Company

$7,000,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

The Bank of New York

ABA#:  021000018

BFN:  IOC 566

            (for scheduled principal and interest payments)

Attn:  P&I Department

Ref.:  Security Life of Denver Insurance Company,

           Acct. No.178157 and 44565# AD3

 

 

 

 

 

or

 

 

 

BFN:  IOC 565/INST’L CUSTODY

            (for all payments other than scheduled principal and interest)

Attn:  P&I Department

Ref.:  Security Life of Denver Insurance Company,

           Acct. No.178157 and 44565# AD3

 

Each such wire transfer shall set forth the name of the Issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, a reference to the PPN, and the due
date and application (as among principal, premium and interest) of the payment
being made.

 

 

(2)

Address for all notices relating to payments:

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Operations/Settlements

Fax:  (770) 690-4886

 

 

22

Schedule A


--------------------------------------------------------------------------------


 

(3)

Address for all other communications and notices:

 

 

 

 

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, MN  55401-2121

Attn:  Randy Williamson

Phone:  (612) 372-5290

Fax:  (612) 372-5368

 

 

 

 

 

with copy to:

 

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Private Placements

Fax:  (770) 690-5057

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

(5)

The address to send Notes to The Bank of New York is as follows:

 

 

 

The Bank of New York

One Wall Street

Window A - 3rd Floor

New York, NY  10286

 

 

 

 

 

with copy to:

 

 

 

 

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA  30327-4349

Attn:  Private Placements

Fax:  (770) 690-5057

 

 

 

 

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (SLD — Acct. No. 178157).

 

 

 

(6)

Tax ID:  84-0499703

 

 

23

Schedule A


--------------------------------------------------------------------------------


 

INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

United of Omaha Life Insurance Company

$18,000,000

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

JPMorgan Chase Bank

ABA #021000021

Private Income Processing

 

 

 

 

 

For credit to:

United of Omaha Life Insurance Company

Account # 900-9000200

a/c:  G07097

Cusip/PPN: 44565# AD3

Interest Amount:

Principal Amount:

 

 

 

with sufficient information to identify the source and application of such
funds.

 

 

(2)

Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:

 

 

 

JPMorgan Chase Bank

14201 Dallas Parkway - 13th Floor

Dallas, TX  75254-2917

Attn:  Income Processing — G. Ruiz

a/c:  G07097

 

 

(3)

Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture):

 

 

 

4 - Investment Accounting

United of Omaha Life Insurance Company

Mutual of Omaha Plaza

Omaha,  NE  68175-1011

 

24

Schedule A


--------------------------------------------------------------------------------


 

(4)

E-mail addresses for Electronic Delivery:

 

 

 

 

 

curt.caldwell@mutualofomaha.com

 

 

troy.gerhardt@mutualofomaha.com

 

 

 

(5)

Address for delivery of Notes:

 

 

JPMorgan Chase Bank

4 New York Plaza

Ground Floor Receive Window

NY, NY  10041

Account # G07097

 

 

 

 

 

**It is imperative that the custody account be included on the delivery letter. 
Without this information, the security will be returned to the sender.

 

 

 

 

(6)

Tax ID: 47-0322111

 

25

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

Companion Life Insurance Company

$2,000,000

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

JPMorgan Chase Bank

ABA #021000021

Private Income Processing

 

 

 

 

 

For credit to:

Companion Life Insurance Company

Account # 900-9000200

a/c:  G07903

Cusip/PPN: 44565# AD3

Interest Amount:

Principal Amount:

 

 

 

with sufficient information to identify the source and application of such
funds.

 

 

(2)

Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:

 

 

 

JPMorgan Chase Bank

14201 Dallas Parkway - 13th Floor

Dallas, TX  75254-2917

Attn:  Income Processing — G. Ruiz

a/c:  G07903

 

 

(3)

Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture):

 

 

 

4 - Investment Accounting

United of Omaha Life Insurance Company

Mutual of Omaha Plaza

Omaha,  NE  68175-1011

 

26

Schedule A


--------------------------------------------------------------------------------


 

(4)

E-mail addresses for Electronic Delivery:

 

 

 

 

 

curt.caldwell@mutualofomaha.com

 

 

troy.gerhardt@mutualofomaha.com

 

 

 

 

 

 

(5)

Address for delivery of Notes:

 

 

 

 

 

JPMorgan Chase Bank

4 New York Plaza

Ground Floor Receive Window

NY, NY  10041

Account # G07903

 

 

 

**It is imperative that the custody account be included on the delivery letter. 
Without this information, the security will be returned to the sender.

 

 

 

 

(6)

Tax ID: 13-1595128

 

 

 

27

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

State Farm Life Insurance Company

$19,000,000

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

JPMorganChase

ABA#

Attn:

A/C#

For further credit to:

 

021000021

SSG Private Income Processing

900 9 000200

State Farm Life Insurance Company

Custody Account # G06893

 

 

RE:

PPN #: <to come> Rate: 5.31% Maturity Date: 3/29/11

 

 

 

 

 

with sufficient information to identify the source and application of such
funds.

 

 

(2)

Send notices, financial statements, officer’s certificates and other
correspondence to:

 

 

 

State Farm Life Insurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL   61710

 

 

 

If by E-Mail:  privateplacements@statefarm.com

 

 

 

 

(3)

Send written confirmations of such wire transfers to:

 

 

 

State Farm Life Insurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL   61710

 

 

(4)

Send the original security (via registered mail) to:

 

 

 

JPMorganChase

4 New York Plaza

Ground Floor Receive Window

New York, NY 10041

Account: G06893

 

28

Schedule A


--------------------------------------------------------------------------------


 

(5)

Send an additional copy of the original security plus an original set of closing
documents and two conformed copies of the Note Purchase Agreement to:

 

 

 

 

State Farm Insurance Companies

One State Farm Plaza

Bloomington, Illinois 61710

Attn: Investment Legal E-3

         Larry Rottunda, Investment Counsel

 

 

 

 

(6)

Tax ID:  37-0533090

 

 

29

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

State Farm Life and Accident Insurance Company

$1,000,000

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

JPMorganChase

ABA#

Attn:

A/C#

For further credit to:

 

021000021

SSG Private Income Processing

900 9 000200

State Farm Life Insurance Company

Custody Account # G06895

 

 

RE:

PPN #: <to come> Rate: 5.31% Maturity Date: 3/29/11

 

 

 

 

 

with sufficient information to identify the source and application of such
funds.

 

 

(2)

Send notices, financial statements, officer’s certificates and other
correspondence to:

 

 

 

State Farm Life Insurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL   61710

 

 

 

If by E-Mail:  privateplacements@statefarm.com

 

 

 

 

(3)

Send written confirmations of such wire transfers to:

 

 

 

State Farm Life Insurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL   61710

 

 

(4)

Send the original security (via registered mail) to:

 

 

 

JPMorganChase

4 New York Plaza

Ground Floor Receive Window

New York, NY 10041

Account: G06893

 

30

Schedule A


--------------------------------------------------------------------------------


 

(5)

Send an additional copy of the original security plus an original set of closing
documents and two conformed copies of the Note Purchase Agreement to:

 

 

 

 

State Farm Insurance Companies

One State Farm Plaza

Bloomington, Illinois 61710

Attn: Investment Legal E-3

         Larry Rottunda, Investment Counsel

 

 

 

 

(6)

Tax ID:  37-0805091

 

31

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

Bankers Life and Casualty Company

$6,000,000

 

 

 

 

REGISTER NOTES IN NAME OF: HARE & CO.

 

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

 

The Bank of New York

ABA # 021000018

BNF: IOC566

Attn: P&I Department (Purisima Teylan)

Ref: Bankers Life and Casualty Co., A/C# 0000014814, CUSIP

 

 

 

 

 

with sufficient information to identify the source and application of such
funds.

 

 

(2)

Original notes and one copy of closing documents should be sent to:

 

 

 

 

 

John K. Nasser, FLMI

Senior Manager, Investment Operations

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel: (317) 817-6069/ Fax: x 2589

john.nasser@4086.com

 

 

 

 

(3)

Tax ID: 36-0770740

 

 

32

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

Conseco Life Insurance Company

$2,000,000

 

 

 

 

REGISTER NOTES IN NAME OF: HARE & CO.

 

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

 

The Bank of New York

ABA # 021000018

BNF: IOC566

Attn: P&I Department (Purisima Teylan)

Ref: Conseco Life Insurance Co., A/C# 00000232471, CUSIP

 

 

 

 

 

with sufficient information to identify the source and application of such
funds.

 

 

(2)

Original notes and one copy of closing documents should be sent to:

 

 

 

 

 

John K. Nasser, FLMI

Senior Manager, Investment Operations

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel: (317) 817-6069/ Fax: x 2589

john.nasser@4086.com

 

 

 

 

(3)

Tax ID: 04-2299444

 

 

33

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

Washington National Insurance Company

$2,000,000

 

 

 

 

REGISTER NOTES IN NAME OF: HARE & CO.

 

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

 

The Bank of New York

ABA # 021000018

BNF: IOC566

Attn: P&I Department (Purisima Teylan)

Ref: Washington National Life Insurance Co., A/C# 0000379363, CUSIP

 

 

 

 

 

with sufficient information to identify the source and application of such
funds.

 

 

(2)

Original notes and 1 copy of closing documents should be sent to:

 

 

 

 

 

John K. Nasser, FLMI

Senior Manager, Investment Operations

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel: (317) 817-6069/ Fax: x 2589

john.nasser@4086.com

 

 

 

 

(3)

Tax ID: 36-1933760

 

 

34

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

$5,000,000

 

Hartford Life Insurance Company

$5,000,000

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

 

JP Morgan Chase

4 New York Plaza

New York, New York 10004

Bank ABA No. 021000021

Chase NYC/Cust

A/C # 900-9-000200 for F/C/T G06641-CRC

Attn: Bond Interest/Principal — J.B. Hunt Transport Services, Inc.

5.31% Senior Notes due March 29, 2011

PPN:                 Prin:               Int:                       

 

 

 

 

 

with sufficient information to identify the source and application of such
funds.

 

 

(2)

All notices of payments and written confirmations of such wire transfers:

 

 

 

 

 

Hartford Investment Management Company

c/o Portfolio Support

Regular Mailing Address

P.O. Box 1744

Hartford, CT  06144-1744

Overnight Mailing Address

55 Farmington Avenue

Hartford, Connecticut 06105

Telefacsimile: (860) 297-8875/8876

 

 

35

Schedule A


--------------------------------------------------------------------------------


 

(3)

All other communications::

 

 

 

 

 

Hartford Investment Management Company

c/o Investment Department — Private Placements

Regular Mailing Address

P.O. Box 1744

Hartford, CT  06144-1744

Overnight Mailing Address

55 Farmington Avenue

Hartford, Connecticut 06105

Telefacsimile: (860) 297-8884

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

mpoznar@himco.com

 

 

(5)

All notices of payments and written confirmations of such wire transfers:

 

 

 

 

 

Address for delivery of Notes:

JP Morgan Chase

4 New York Plaza

New York, New York 10004

Attn: John Bouquet

     Phy/Rec — 11th Floor

Phone: 212-623-2840

 

Custody Account Number: G06641-CRC must appear on outside of envelope

 

 

 

 

(6)

Tax ID: 06-0974148

 

 

36

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

The State Life Insurance Company

$5,000,000

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

 

Bank Name:

ABA Routing

Credit Account No.:#:

Account Name:

FFC Custody #:

Custody Name:

Ref:

Bank of New York

021000018

GLA111566

Institutional Custody Insurance Division

343761

The State Life Insurance Co.

44565# AD3

 

 

 

 

 

Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond and
the payment date

 

 

 

(2)

All post-closing notices and communications:

 

 

 

 

 

American United Life Insurance Company

Attn: Mike Bullock, Securities Dept.

One American Square

Post Office Box 368

Indianapolis, IN 46206

 

 

 

 

(3)

Original notes delivered to:

 

 

 

 

 

Bank of New York

Attn: Arnold Musella, free receive

Trust Securities

One Wall Street, 3rd Floor

Window A

The State Life Insurance Company. c/o American United Life Insurance Company,
#343761

New York, NY 10286

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

 

Tonya.Snyder@oneamerica.com

 

 

 

 

(5)

Tax ID: 35-0684263

 

 

37

Schedule A


--------------------------------------------------------------------------------


INFORMATION RELATING TO PURCHASERS

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

American United Life Insurance Company

$5,000,000

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

 

 

Bank Name:

ABA Routing

Credit Account No.:#:

Account Name:

FFC Custody #:

Custody Name:

Ref:

Bank of New York

021000018

GLA111566

Institutional Custody Insurance Division

186683

The State Life Insurance Co.

44565# AD3

 

 

 

 

 

Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond and
the payment date

 

 

 

(2)

All post-closing notices and communications:

 

 

 

 

 

American United Life Insurance Company

Attn: Mike Bullock, Securities Dept.

One American Square

Post Office Box 368

Indianapolis, IN 46206

 

 

 

 

(3)

Original notes delivered to:

 

 

 

 

 

Bank of New York

Attn: Arnold Musella, free receive

Trust Securities

One Wall Street, 3rd Floor

Window A

American United Life Insurance Company, #186683

New York, NY 10286

 

 

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

 

Tonya.Snyder@oneamerica.com

 

 

 

 

(5)

Tax ID: 35-0145825

 

 

38

Schedule A


--------------------------------------------------------------------------------


SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted Debt” means the Indebtedness of the Parent and its Subsidiaries.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, or (b) in the case of the Parent or any Subsidiary, any
Person who is a director or officer of such Person or of any Person described in
the foregoing clause (a).  As used in this definition, “Control” means (i) the
power, direct or indirect, (A) to vote fifty percent (50%) or more of the
securities having ordinary voting power for the election of directors of such
Person or (B) to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise, or (ii) the ownership, direct or indirect, of ten percent (10%) or
more of any class of Voting Stock of such Person (if such class of Voting Stock
is publicly held).  Unless the context otherwise clearly requires, any reference
to an “Affiliate” is a reference to an Affiliate of the Parent.

“Anti-Terrorism Order” means Executive Order 13224 of September 23, 2001,
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that shall have been or should be recorded as a capitalized lease in
accordance with GAAP.

“Cash Flow” means, for any period, an amount equal to the sum of the following
for such period: (a) Net Income of the Parent and its Subsidiaries plus (b)
Interest Expense plus (c) taxes on income of the Parent and its Subsidiaries
plus (d) depreciation and amortization expense of the Parent and its
Subsidiaries plus (e) Rentals.

“Cash Flow Available for Fixed Charges” means, for any period, an amount equal
to the sum of the following for such period: (a) Net Income of the Parent and
its Subsidiaries plus (b) Interest Expense plus (c) taxes on income of the
Parent and its Subsidiaries plus (d) Rentals.

“Change of Control” means an event or series of events by which any person or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
(such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Parent; provided that, notwithstanding

 

Schedule B


--------------------------------------------------------------------------------


the foregoing, a “Change in Control” shall not be deemed to have occurred if the
Parent (or the Acquiring Person if either (x) the Parent is no longer in
existence or (y) the Acquiring Person has acquired all or substantially all of
the assets thereof) shall have an Investment Grade Rating immediately following
such Acquiring Person becoming the “beneficial owner” or consummating such
acquisition.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means J.B. Hunt Transport, Inc., a Georgia corporation.

“Confidential Information” is defined in Section 20.

“Consolidated Net Worth” means, as of any date, the sum of capital stock,
additional paid-in capital and retained earnings (minus accumulated deficits) of
the Parent and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Assets” means, as of any date, the assets and properties of
the Parent and its Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP.

“Control Event” means:

(a)           the execution by the Parent or any of its Subsidiaries or
Affiliates of any agreement with respect to any proposed transaction or event or
series of transactions or events that, individually or in the aggregate, may
reasonably be expected to result in a Change of Control, or

(b)           the execution of any written agreement that, when fully performed
by the parties thereto, would result in a Change of Control.

“Credit Agreement” means the Credit Agreement dated as of March 29, 2007 among
the Parent, the various commercial banking institutions from time to time
parties thereto, Suntrust Bank, LaSalle Bank, N.A., Deutsche Bank AG New York
Branch and The Bank of Tokyo-Mitsubishi, Ltd., as Co-Syndication Agents, and
Bank of America, N.A., as Administrative Agent, as such agreement hereafter may
be amended, restated, supplemented, modified, refinanced, extended or replaced.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. as its “base” or “prime” rate.

2

Schedule B


--------------------------------------------------------------------------------


“Disclosure Documents” is defined in Section 5.3.

“Disposition” is defined in Section 10.7.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fiscal Quarter” means each fiscal quarter of the Parent and its Subsidiaries.

“Fiscal Year” means each fiscal quarter of the Parent and its Subsidiaries.

“Fixed Charges” means, for any period, an amount equal to the sum of Interest
Expense and Rentals for the Parent and its Subsidiaries.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means


(A)           THE GOVERNMENT OF

(I)            THE UNITED STATES OF AMERICA OR ANY STATE OR OTHER POLITICAL
SUBDIVISION THEREOF, OR

(II)           ANY JURISDICTION IN WHICH THE PARENT OR ANY SUBSIDIARY CONDUCTS
ALL OR ANY PART OF ITS BUSINESS, OR WHICH ASSERTS JURISDICTION OVER ANY
PROPERTIES OF THE PARENT OR ANY SUBSIDIARY, OR

3

Schedule B


--------------------------------------------------------------------------------



(B)           ANY ENTITY EXERCISING EXECUTIVE, LEGISLATIVE, JUDICIAL, REGULATORY
OR ADMINISTRATIVE FUNCTIONS OF, OR PERTAINING TO, ANY SUCH GOVERNMENT.

“Guaranty” of a Person means any guaranty, assumption, endorsement, or
contingent agreement to purchase or provide funds for the payment of, or
otherwise become liable upon, the obligation of any other Person, or any
agreement to maintain the net worth or working capital or other financial
condition of any other Person or any other assurance to any creditor of any
Person against loss, including any comfort letter, operating agreement,
take-or-pay contract, or the contingent liability of such Person in connection
with any application for a letter of credit, excepting from the foregoing
contingent liabilities the amount of such Person’s obligations with respect to
bonds, deposits, standby letters of credit or other evidences of contingent
obligations given to governmental entities in compliance with local and state
requirements that have not been drawn or called upon.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” with respect to any Person means, at any time, without
duplication,


(A)           ALL INDEBTEDNESS FOR BORROWED MONEY OF SUCH PERSON OR FOR THE
DEFERRED PURCHASE PRICE OF PROPERTY ACQUIRED BY, OR FOR SERVICES RENDERED TO
(OTHER THAN TRADE PAYABLES), SUCH PERSON;


(B)           ALL INDEBTEDNESS OF SUCH PERSON CREATED OR ARISING UNDER ANY
CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT WITH RESPECT TO ANY PROPERTY
ACQUIRED BY SUCH PERSON;


(C)           THE PRESENT VALUE DETERMINED IN ACCORDANCE WITH GAAP OF ALL
OBLIGATIONS OF SUCH PERSON UNDER CAPITAL LEASES;


(D)           ALL INDEBTEDNESS FOR BORROWED MONEY OR FOR THE DEFERRED PURCHASE
PRICE OF PROPERTY OR SERVICES SECURED BY ANY LIEN UPON OR IN ANY PROPERTY OWNED
BY SUCH PERSON WHETHER OR NOT SUCH PERSON HAS ASSUMED OR BECOME LIABLE FOR THE
PAYMENT OF SUCH INDEBTEDNESS FOR BORROWED MONEY;

4

Schedule B


--------------------------------------------------------------------------------



(E)           ANY ASSERTED WITHDRAWAL LIABILITY OF SUCH PERSON OR A COMMONLY
CONTROLLED ENTITY TO A MULTIEMPLOYER PLAN;


(F)            ALL AMOUNTS OF INDEBTEDNESS WHICH (X) REPRESENT RECOURSE
LIABILITIES OF SUCH PERSON WITH RESPECT TO SECURITIZED RECEIVABLES TRANSACTIONS
AND WHICH, (Y) IN ACCORDANCE WITH GAAP, WOULD BE INCLUDED ON A BALANCE SHEET OF
SUCH PERSON IN RESPECT OF ANY SECURITIZED RECEIVABLES TRANSACTIONS IF SUCH
FACILITY WERE CHARACTERIZED AS INDEBTEDNESS SECURED BY RECEIVABLES RATHER THAN
AS A SALE OF ASSETS;


(G)           ALL GUARANTIES BY SUCH PERSON; AND


(H)           THE PRESENT VALUE OF THE MINIMUM AGGREGATE OPERATING LEASE
PAYMENTS, DETERMINED ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP, PAYABLE BY
SUCH PERSON PURSUANT TO LONG-TERM LEASES, DISCOUNTED AT 8%.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of $5,000,000 or more in aggregate principal amount of the Notes and
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.

“Interest Expense” means, without duplication, for any period, the sum of (a)
aggregate interest expense of the Parent and its Subsidiaries for such period,
as determined in accordance with GAAP and in any event including, without
duplication, all commissions, discounts and other fees and charges owed with
respect to letters of credit and banker’s acceptances and net costs under
interest rate protection agreements and the portion of any obligation under
Capital Leases allocable to interest expense; plus (b) aggregate interest
expense of the Parent and its Subsidiaries capitalized during such period; plus
(c) Receivables Charges of the Parent and its Subsidiaries for such period under
any Securitized Receivables Transaction.

“Investment Grade Rating” in respect of any Person means, at the time of
determination, at least two of the following ratings of its senior, unsecured
long-term indebtedness for borrowed money: (i) by Standard & Poor’s Rating
Services, a division of The McGraw-Hill Companies, or any successor thereof
(“S&P”), “BBB-” or better, (ii) by Moody’s Investors Service, Inc., or any
successor thereof (“Moody’s”), “Baa3” or better, or (iii) by another rating
agency of recognized national standing, an equivalent or better rating.

“Lien” as applied to the property of any Person means (a) any mortgage, pledge,
lien, security interest, charge, encumbrance, or preference, priority or other
security interest of any kind or nature whatsoever, including the retained
security title of a conditional vendor or lessor, including Capital Leases and
the interest of a purchaser of accounts receivable; and (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person.

5

Schedule B


--------------------------------------------------------------------------------


“Long-Term Lease” means any lease (other than any Capital Lease) of real
property or Revenue-Generating Equipment having an original term (including any
required renewals or any renewals at the option of lessor) of one year or more.

“Make-Whole Amount” is defined in Section 8.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Parent and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Parent and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement or the Notes, (c) the ability of any Subsidiary
to perform its obligations under the Subsidiary Guaranty if it is a party
thereto, (d) the ability of the Parent to perform its obligations under this
Agreement or the Parent Guaranty, or (e) the validity or enforceability of this
Agreement, the Notes, the Parent Guaranty or the Subsidiary Guaranty.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Net Income” means, for any period, (a) the gross revenues of the Parent and its
Subsidiaries for such period; reduced by (b) the sum (without duplication) of
the following items for such period (to the extent, except in the case of clause
(i), included in such gross revenues):

(i)            operating and non-operating expenses of the Parent and its
Subsidiaries according to GAAP (including current and deferred taxes on income,
provision for taxes on unremitted foreign earnings included in such gross
revenues and current additions to reserves but excluding the lower of cost or
market inventory write-downs and write-ups of current assets);

(ii)           all material gains (net of expense and taxes applicable thereto)
arising from the sale, conversion or other disposition of capital assets (i.e.,
assets other than current assets), other than gains or losses arising from sales
in the ordinary course of business of revenue equipment;

(iii)          all gains arising from the write-up of assets (other than the
write-up of current assets as a result of the lower of cost or market
adjustments to inventory);

(iv)          all gains arising from the reacquisition of Indebtedness;

6

Schedule B


--------------------------------------------------------------------------------


(v)           all equity of the Parent or any Subsidiary in the unremitted
earnings of any Person in which the Parent has a minority interest;

(vi)          all earnings of each Person acquired by the Parent or any
Subsidiary through purchase of substantially all assets, merger, consolidation
or otherwise for any period prior to the date of acquisition;

(vii)         all deferred credits representing the excess of equity in any
Subsidiary at the date of acquisition thereof over the cost of the investment in
such Subsidiary;

(viii)        any portion of net earnings of any Subsidiary which for any reason
is unavailable for the payment of dividends to the Parent or any other
Subsidiary; and

(ix)           the aggregate amount of dividends paid by all Subsidiaries to the
Parent or to any Subsidiary during such period.

“Notes” is defined in Section 1.1.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent whose responsibilities extend to the subject
matter of such certificate.

“Other Purchasers” is defined in Section 2.

“Parent” means J.B. Hunt Transport Services, Inc., an Arkansas corporation.

“Parent Guaranty” is defined in Section 1.2.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Securitized Receivables Transaction” means any Securitized
Receivables Transaction to the extent that the aggregate investment or claims
held at any time by all purchasers, assignees, transferees or (or of interests
in) receivables and other rights to payment in all Securitized Receivables
Transactions would at any time not exceed $300,000,000.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, joint stock company, limited
liability company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Parent or any ERISA Affiliate or with
respect to which the Parent or any ERISA Affiliate may have any liability.

“Priority Debt” means, as of any date, the sum (without duplication) of
(a) Indebtedness of the Parent secured by Liens not otherwise permitted by
Sections 10.4(a)

7

Schedule B


--------------------------------------------------------------------------------


through (h) and (b) Indebtedness of Subsidiaries other than the Company not
otherwise permitted by Sections 10.5(a) through (e).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.3(c).

“PTE” is defined in Section 6.2(a).

“Purchaser” means each purchaser listed in Schedule A.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person that is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Receivable” of any Person means, as at any date of determination thereof, the
unpaid principal portion of the obligation of any customer of such Person to pay
money to such Person in respect of any services performed by such Person or
inventory purchased from such Person, net of all credits, rebates and offsets
owed to such customer by such Person and also net of all commissions payable by
such Person to third parties (and for purposes hereof, a credit or rebate paid
by check or draft of such Person shall be deemed to be outstanding until such
check or draft shall have been debited to the respective account of such Person
on which such check or draft was drawn).

“Receivables Charge” means any charges, fees, interest expense, discounts, or
similar items incurred by the Parent or its Subsidiaries in connection with the
sale, transfer, or assignment by such Person of Receivables of such Person.

“Rentals” means the aggregate fixed amounts payable by the Parent and its
Subsidiaries under any lease of real property or Revenue-Generating Equipment
having an original term (including any required renewals or any renewals at the
option of lessor) of one year or more but does not include any amounts payable
under any Capital Lease of property by the Parent or its Subsidiaries, as
lessee.

“Revenue-Generating Equipment” means tractors, trailers, containers or chassis.

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Parent or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent with responsibility for the administration of the relevant portion
of this Agreement.

8

Schedule B


--------------------------------------------------------------------------------


“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securitized Receivables Transaction” means a sale, transfer, conveyance, lease,
or assignment by the Parent and its Subsidiaries to a Special Purpose Subsidiary
of Receivables of the Parent or its Subsidiaries in connection with any one or
more transactions involving the securitization of such Receivables.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Parent.

“Source” is defined in Section 6.2.

“Subsidiary” means any corporation, partnership, association, limited liability
company, or other business entity of which 50% or more of the Voting Stock or
other equity interests, as appropriate, is at the time directly or indirectly
owned by the Parent and one or more other Subsidiaries, or by one or more other
Subsidiaries.

“Special Purpose Subsidiary” means any special purpose entity that is a
Subsidiary and that is established for the purpose of purchasing Receivables and
financing such Receivables in a Securitized Receivables Transaction.

“Subsidiary Guarantor” means any Subsidiary that hereafter becomes a party to
the Subsidiary Guaranty.

“Subsidiary Guaranty” is defined in Section 9.7.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“this Agreement” or “the Agreement” is defined in Section 17.3.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, with respect to any Person, any class of shares of stock
or other equity interests of such Person having general voting power under
ordinary circumstances to elect a majority of the board of directors or other
managing entities, as appropriate, of such Person (irrespective of whether or
not at the time stock of any other class or classes or other equity interests of
such Person shall have or might have voting power by reason of the happening of
any contingency).

9

Schedule B


--------------------------------------------------------------------------------


“Wholly Owned Subsidiary” means, at any time, any Subsidiary 100% of all of the
Voting Stock (except directors’ qualifying shares and other minority shares held
solely to satisfy organization requirements of the applicable jurisdiction) and
voting interests of which are owned by any one or more of the Parent and its
Wholly Owned Subsidiaries at such time.

10

Schedule B


--------------------------------------------------------------------------------


SCHEDULE 5.3

DISCLOSURE

None.

Schedule 5.3


--------------------------------------------------------------------------------


SCHEDULE 5.4

ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES; AFFILIATES

 

J.B. Hunt Transport Services, Inc., an Arkansas corporation

 

Board of Directors

 

Wayne Garrison

Chairman

 

Gary C. George

 

 

J. Bryan Hunt, Jr.

 

 

Johnelle Hunt

Corporate Secretary

 

Coleman H. Peterson

 

 

James L. Robo

 

 

Kirk Thompson

President & Chief Executive Officer

 

Leland Tollett

 

 

John A. White

 

 

 

 

 

Senior Officers

 

Paul R. Bergant

Executive Vice President, Marketing,

 

 

Chief Marketing Officer and President

 

 

of Intermodal

 

David N. Chelette

Vice President and Treasurer

 

Donald G. Cope

Senior Vice President, Finance,

 

 

Controller, and Chief Accounting Officer

 

Craig Harper

Executive Vice President, Operations

 

 

and Chief Operations Officer

 

Terrence D. Matthews

Senior Vice President, Marketing

 

David G. Mee

Senior Vice President, Tax and Risk

 

 

Management

 

Kay J. Palmer

Executive Vice President and Chief

 

 

Information Officer

 

Bob D. Ralston

Executive Vice President, Equipment

 

 

and Properties

 

John N. Roberts, III

Executive Vice President and President,

 

 

Dedicated Contract Services

 

Kirk Thompson

President and Chief Executive Officer

 

Jerry W. Walton

Executive Vice President, Finance and

 

Administration and Chief Financial Officer

 

 

 

 

 

 

 

J.B. Hunt Transport, Inc., a Georgia corporation

 

99.9% owned by J.B. Hunt Transport Services, Inc.

 

J.B. Hunt Corp. a Delaware corporation

 

100% owned by J.B. Hunt Transport Services, Inc.

 

Schedule 5.4


--------------------------------------------------------------------------------


 

J.B. Hunt Logistics, Inc., an Arkansas corporation

 

100% owned by LA, Inc.

 

L.A., Inc. an Arkansas corporation

 

100% owned by J.B. Hunt Transport Services, Inc.

 

 FIS, Inc., a Nevada corporation

 

100% owned by J.B. Hunt Transport Services, Inc.

 

Hunt Mexicana, S.A. de C.V., a Mexican corporation

 

99.9% owned by LA, Inc.

 

JBH Receivables LLC, a Delaware limited liability corporation

 

100% owned by J.B. Hunt Transport, Inc.

 

Affiliates

 

 

 

J.B. Hunt, LLC

Owns 21.42% of outstanding JBHT stock

807 W. Bowen Boulevard

as of December 31, 2006.

Fayetteville, AR 72701

 

 

 

Schedule 5.4


--------------------------------------------------------------------------------


SCHEDULE 5.5

FINANCIAL STATEMENTS

The following financial statements and notes to financial statements are
incorporated by reference from the Parent’s Form 10-K dated December 31, 2006,
filed February 28, 2007:

The Parent’s Consolidated Balance Sheets dated December 31, 2006 and 2005

The Parent’s Consolidated Statements of Earnings for the years ended December
31, 2006, 2005, and 2004

The Parent’s Consolidated Statements of Stockholders’ Equity for the years ended
December 31, 2006, 2005, and 2004

The Parent’s Consolidated Statements of Cash Flows for the years ended December
31, 2006, 2005, and 2004

The Notes to Consolidated Financial Statements

 

Schedule 5.5


--------------------------------------------------------------------------------


SCHEDULE 5.8

LITIGATION

None.

 

Schedule 5.8


--------------------------------------------------------------------------------


SCHEDULE 5.14

USE OF PROCEEDS

Refinance existing indebtedness of the Company, for the acquisition of equipment
and for general corporate purposes.

 

Schedule 5.14


--------------------------------------------------------------------------------


SCHEDULE 5.15

EXISTING INDEBTEDNESS

$250 Million Senior Revolving Credit Facility Agreement dated as of March 29,
2007, between J.B. Hunt Transport Services, Inc. and various commercial banking
institutions.

$200 million Receivables Sale Agreement dated as of July 31, 2006, among JBH
Receivables LLC, as the Seller, J.B. Hunt Transport, Inc. as the Initial
Collection Agent, ABN AMRO Bank N.V. as the Agent, the Committed Purchasers from
time to time party thereto, and Windmill Funding Corporation.

$100 Million Term Loan Agreement by and among J.B. Hunt Transport, Inc. as
Borrower, the Lenders from time to time party thereto, and SunTrust Bank as
Administrative Agent dated as of September 29, 2006. This agreement is secured
by 7,259 Wabash trailers.

 

Schedule 5.15


--------------------------------------------------------------------------------


SCHEDULE 10.4

LIENS

Liens attached to 7,259 Wabash trailers securing the $100 million Term Loan
Agreement with SunTrust Bank.

 

Schedule 10.4


--------------------------------------------------------------------------------


SCHEDULE 10.5

SUBSIDIARY INDEBTEDNESS

$200 million Receivables Sale Agreement dated as of July 31, 2006, among JBH
Receivables LLC, as the Seller, J.B. Hunt Transport, Inc. as the Initial
Collection Agent, ABN AMRO Bank N.V. as the Agent, the Committed Purchasers from
time to time party thereto, and Windmill Funding Corporation.

 

Schedule 10.5


--------------------------------------------------------------------------------


EXHIBIT 1.1

[FORM OF SENIOR NOTE]

J.B. HUNT TRANSPORT, INC.

5.31% Senior Note due March 29, 2011

 

No. R-[__]

 

[Date]

$[_______]

 

PPN: 44565# AD3

 

FOR VALUE RECEIVED, the undersigned, J.B. HUNT TRANSPORT, INC. (herein called
the “Company”), a corporation organized and existing under the laws of the state
of Georgia promises to pay to [         ], or registered assigns, the principal
sum of $[              ] on March 29, 2011, with interest (computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at
the rate of 5.31% per annum from the date hereof, payable semiannually, on March
29 and September 29 in each year, commencing with the March 29 or September 29
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, at a rate per annum
from time to time equal to the greater of (i) 7.31% or (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate, on any overdue payment of
interest and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand), but in each case in no event in excess of the maximum nonusurious rate
of interest permitted under applicable law.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement dated as of March 15, 2007 (as from time
to time amended, the “Note Purchase Agreement”), between the Company, J.B. Hunt
Transport Services, Inc. and the respective Purchasers named therein and is
entitled to the benefits thereof.  Each holder of this Note will be deemed, by
its acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

Exhibit 1.1


--------------------------------------------------------------------------------


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the state of New York excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.

 

J.B. HUNT TRANSPORT, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

Exhibit 1.1


--------------------------------------------------------------------------------


EXHIBIT 1.2

PARENT GUARANTY

THIS GUARANTY (this “Guaranty”) dated as of March 29, 2007 is made by J.B. Hunt
Transport Services, Inc., an Arkansas corporation (the “Guarantor”), in favor of
the holders from time to time of the Notes hereinafter referred to, including
each purchaser named in the Note Purchase Agreement hereinafter referred to, and
their respective successors and assigns (collectively, the “Holders” and each
individually, a “Holder”).

W I T N E S S E T H:

WHEREAS, J.B. Hunt Transport, Inc., a Georgia corporation (the “Company”), the
Guarantor and the initial Holders have entered into a Note Purchase Agreement
dated as of March 15, 2007 (the Note Purchase Agreement as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms and in effect, the “Note Purchase Agreement”);

WHEREAS, the Note Purchase Agreement provides for the issuance by the Company of
$200,000,000 aggregate principal amount of Notes (as defined in the Note
Purchase Agreement);

WHEREAS, the Company is a Subsidiary of the Guarantor and the Guarantor will
derive substantial benefits from the purchase by the Holders of the Company’s
Notes;

WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Notes that the Guarantor shall have executed and delivered this
Guaranty to the Holders; and

WHEREAS, the Guarantor desires to execute and deliver this Guaranty to satisfy
the conditions described in the preceding paragraph;

NOW, THEREFORE, in consideration of the premises and other benefits to the
Guarantor, and of the purchase of the Company’s Notes by the Holders, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Guarantor makes this Guaranty as follows:

SECTION 1.  Definitions.  Any capitalized terms not otherwise herein defined
shall have the meanings ascribed to them in the Note Purchase Agreement.

SECTION 2.  Guaranty.  The Guarantor unconditionally and irrevocably guarantees
to the Holders the due, prompt and complete payment by the Company of the
principal of, Make-Whole Amount, if any, and interest on, and each other amount
due under, the Notes or the Note Purchase Agreement, when and as the same shall
become due and payable (whether at stated maturity or by required or optional
prepayment or by declaration or otherwise) in accordance with the terms of the
Notes and the Note Purchase

 

Exhibit 1.2


--------------------------------------------------------------------------------


Agreement (the Notes and the Note Purchase Agreement being sometimes hereinafter
collectively referred to as the “Note Documents” and the amounts payable by the
Company under the Note Documents, and all other monetary obligations of the
Company thereunder (including any reasonable attorneys’ fees and expenses),
being sometimes collectively hereinafter referred to as the “Obligations”). 
This Guaranty is a guaranty of payment and not just of collectibility and is in
no way conditioned or contingent upon any attempt to collect from the Company or
upon any other event, contingency or circumstance whatsoever.  If for any reason
whatsoever the Company shall fail or be unable duly, punctually and fully to pay
such amounts as and when the same shall become due and payable, the Guarantor,
without demand, presentment, protest or notice of any kind, will forthwith pay
or cause to be paid such amounts to the Holders under the terms of such Note
Documents, in lawful money of the United States, at the place specified in the
Note Purchase Agreement, or perform or comply with the same or cause the same to
be performed or complied with, together with interest (to the extent provided
for under such Note Documents) on any amount due and owing from the Company. 
The Guarantor, promptly after demand, will pay to the Holders the reasonable
costs and expenses of collecting such amounts or otherwise enforcing this
Guaranty, including, without limitation, the reasonable fees and expenses of
counsel.

SECTION 3.  Guarantor’s Obligations Unconditional.  The obligations of the
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of the Guarantor, shall not be subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense based upon any claim the Guarantor or any other person may have
against the Company or any other person, and to the full extent permitted by
applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not the Guarantor or the Company shall have any
knowledge or notice thereof), including:

(a)           any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;

(b)           any furnishing or acceptance of any security, or any release of
any security, for the Obligations, or the failure of any security or the failure
of any person to perfect any interest in any collateral;

(c)           any failure, omission or delay on the part of the Company to
conform or comply with any term of any of the Note Documents or any other
instrument or agreement referred to in paragraph (a) above, including, without
limitation, failure to give notice to the Guarantor of the occurrence of a
“Default” or an “Event of Default” under any Note Document;

(d)           any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph (a)
above or any obligation or liability

2

Exhibit 1.2


--------------------------------------------------------------------------------


of the Company, or any exercise or non-exercise of any right, remedy, power or
privilege under or in respect of any such instrument or agreement or any such
obligation or liability;

(e)           any failure, omission or delay on the part of any of the Holders
to enforce, assert or exercise any right, power or remedy conferred on such
Holder in this Guaranty, or any such failure, omission or delay on the part of
such Holder in connection with any Note Document, or any other action on the
part of such Holder;

(f)            any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to the Company, the Guarantor or to any other person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

(g)           any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of any of the
Note Documents or any other agreement or instrument referred to in paragraph (a)
above or any term hereof;

(h)           any merger or consolidation of the Company or the Guarantor into
or with any other corporation, or any sale, lease or transfer of any of the
assets of the Company or the Guarantor to any other person;

(i)            any change in the ownership of any shares of capital stock of the
Company or any change in the corporate relationship between the Company and the
Guarantor, or any termination of such relationship;

(j)            any release or discharge, by operation of law, of any other
guarantor from the performance or observance of any obligation, covenant or
agreement contained in any other guarantee of the Note Documents or the
Obligations; or

(k)           any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against the Guarantor.

SECTION 4.  Full Recourse Obligations.  The obligations of the Guarantor set
forth herein constitute the full recourse obligations of the Guarantor
enforceable against it to the full extent of all its assets and properties.

SECTION 5.  Waiver.  The Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to the Guarantor of the incurrence of any of the
Obligations, notice to the Guarantor or the Company of

3

Exhibit 1.2


--------------------------------------------------------------------------------


any breach or default by the Company with respect to any of the Obligations or
any other notice that may be required, by statute, rule of law or otherwise, to
preserve any rights of the Holders against the Guarantor, (c) presentment to or
demand of payment from the Company or the Guarantor with respect to any amount
due under any Note Document or protest for nonpayment or dishonor, (d) any right
to the enforcement, assertion or exercise by any of the Holders of any right,
power, privilege or remedy conferred in the Note Purchase Agreement or any other
Note Document or otherwise, (e) any requirement of diligence on the part of any
of the Holders, (f) any requirement to exhaust any remedies or to mitigate the
damages resulting from any default under any Note Document, (g) any notice of
any sale, transfer or other disposition by any of the Holders of any right,
title to or interest in the Note Purchase Agreement or in any other Note
Document and (h) any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge, release or defense of a guarantor or
surety or which might otherwise limit recourse against the Guarantor.

SECTION 6.  Subrogation, Contribution, Reimbursement or Indemnity.  Until one
year and one day after all Obligations have been paid in full, the Guarantor
agrees not to take any action pursuant to any rights which may have arisen in
connection with this Guaranty to be subrogated to any of the rights (whether
contractual, under the United States Bankruptcy Code, as amended, including
section 509 thereof, under common law or otherwise) of any of the Holders
against the Company or against any collateral security or guaranty or right of
offset held by the Holders for the payment of the Obligations. Until one year
and one day after all Obligations have been paid in full, the Guarantor agrees
not to take any action pursuant to any contractual, common law, statutory or
other rights of reimbursement, contribution, exoneration or indemnity (or any
similar right) from or against the Company which may have arisen in connection
with this Guaranty.  So long as the Obligations remain, if any amount shall be
paid by or on behalf of the Company to the Guarantor on account of any of the
rights waived in this paragraph, such amount shall be held by the Guarantor in
trust, segregated from other funds of the Guarantor, and shall, forthwith upon
receipt by the Guarantor, be turned over to the Holders (duly endorsed by the
Guarantor to the Holders, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Holders may determine.  The
provisions of this paragraph shall survive the term of this Guaranty and the
payment in full of the Obligations.

SECTION 7.  Effect of Bankruptcy Proceedings, etc.  This Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the sums due to any of the Holders
pursuant to the terms of the Note Purchase Agreement or any other Note Document
is rescinded or must otherwise be restored or returned by the Holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made.  If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against the Company or any other
person of a case or proceeding under a bankruptcy or insolvency law, the
Guarantor agrees that, for purposes of this Guaranty

4

Exhibit 1.2


--------------------------------------------------------------------------------


and its obligations hereunder, the maturity of the principal amount of the Notes
and all other Obligations shall be deemed to have been accelerated with the same
effect as if any Holder had accelerated the same in accordance with the terms of
the Note Purchase Agreement or other applicable Note Document, and the Guarantor
shall forthwith pay such principal amount, Make-Whole Amount, if any, and
interest thereon and any other amounts guaranteed hereunder without further
notice or demand.

SECTION 8.  Term of Agreement.  This Guaranty and all guaranties, covenants and
agreements of the Guarantor contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Obligations
shall be paid and performed in full and all of the agreements of the Guarantor
hereunder shall be duly paid and performed in full.

SECTION 9.  Notices.  All notices and communications provided for hereunder
shall be in writing and sent by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or by registered or certified mail with return receipt
requested (postage prepaid), or by a recognized overnight delivery service (with
charges prepaid) (a) if to the Company or any Holder at the address set forth in
the Note Purchase Agreement or (b) if to the Guarantor, in care of the Company
at the Company’s address set forth in the Note Purchase Agreement, or in each
case at such other address as the Company, any Holder or such Guarantor shall
from time to time designate in writing to the other parties.  Any notice so
addressed shall be deemed to be given when actually received.

SECTION 10.  Survival.  All warranties, representations and covenants made by
the Guarantor herein or in any certificate or other instrument delivered by it
or on its behalf hereunder shall be considered to have been relied upon by the
Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the Holders.  All statements in
any such certificate or other instrument shall constitute warranties and
representations by such Guarantor hereunder.

SECTION 11.  Jurisdiction and Process; Waiver of Jury Trial.

(a)           The Guarantor irrevocably submits to the non-exclusive
jurisdiction of any New York state or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Parent Guaranty, the Note Purchase Agreement or the
Notes.  To the fullest extent permitted by applicable law, the Guarantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


(B)           THE GUARANTOR AGREES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THAT A FINAL JUDGMENT IN ANY SUIT, ACTION OR PROCEEDING OF THE
NATURE REFERRED TO IN SECTION 11(A) BROUGHT IN ANY SUCH COURT SHALL BE
CONCLUSIVE AND BINDING UPON IT SUBJECT TO

5

Exhibit 1.2


--------------------------------------------------------------------------------



RIGHTS OF APPEAL, AS THE CASE MAY BE, AND MAY BE ENFORCED IN THE COURTS OF THE
UNITED STATES OF AMERICA (OR ANY OTHER COURTS TO THE JURISDICTION OF WHICH IT OR
ANY OF ITS ASSETS IS OR MAY BE SUBJECT) BY A SUIT UPON SUCH JUDGMENT.


(C)           THE GUARANTOR CONSENTS TO PROCESS BEING SERVED BY OR ON BEHALF OF
ANY HOLDER OF NOTES IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO
IN SECTION 11(A) BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, OR DELIVERING A COPY THEREOF IN THE MANNER FOR DELIVERY OF NOTICES
SPECIFIED IN SECTION 9, TO IT.  THE GUARANTOR AGREES THAT SUCH SERVICE UPON
RECEIPT (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
IT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (II) SHALL, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON
AND PERSONAL DELIVERY TO IT.  NOTICES HEREUNDER SHALL BE CONCLUSIVELY PRESUMED
RECEIVED AS EVIDENCED BY A DELIVERY RECEIPT FURNISHED BY THE UNITED STATES
POSTAL SERVICE OR ANY REPUTABLE COMMERCIAL DELIVERY SERVICE.


(D)           NOTHING IN THIS SECTION 11 SHALL AFFECT THE RIGHT OF ANY HOLDER OF
A NOTE TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW, OR LIMIT ANY RIGHT THAT
THE HOLDERS OF ANY OF THE NOTES MAY HAVE TO BRING PROCEEDINGS AGAINST THE
COMPANY IN THE COURTS OF ANY APPROPRIATE JURISDICTION OR TO ENFORCE IN ANY
LAWFUL MANNER A JUDGMENT OBTAINED IN ONE JURISDICTION IN ANY OTHER JURISDICTION.

(e)           THE GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

SECTION 12.  Miscellaneous.  Any provision of this Guaranty that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, the Guarantor hereby waives any provision of law that renders
any provisions hereof prohibited or unenforceable in any respect.  The terms of
this Guaranty shall be binding upon, and inure to the benefit of, the Guarantor
and the Holders and their respective successors and assigns.  No term or
provision of this Guaranty may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the Guarantor and the
Required Holders.  The section and paragraph headings in this Guaranty and the
table of contents are for convenience of reference only and shall not modify,
define, expand or limit any of the terms or provisions hereof, and all
references herein to numbered sections, unless otherwise indicated, are to
sections in this Guaranty.  This Guaranty shall in all respects be governed by,
and construed in accordance with, the laws of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

6

Exhibit 1.2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.

J.B. HUNT TRANSPORT SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

7

Exhibit 1.2


--------------------------------------------------------------------------------


EXHIBIT 4.4(a)

FORM OF OPINION OF COUNSEL
FOR THE COMPANY

The opinion of Wright, Lindsey & Jennings LLP, counsel for the Company, shall be
to the effect that:

1.             The Company is a corporation validly existing and in good
standing under the laws of Georgia, and has all requisite corporate power and
authority to own and operate its properties, to carry on its business as now
conducted, and to enter into and perform the Note Purchase Agreement and to
issue and sell the Notes.

2.             The Parent is a corporation validly existing and in good standing
under the laws of Arkansas, and has all requisite corporate power and authority
to own and operate its properties, to carry on its business as now conducted,
and to enter into and perform the Note Purchase Agreement and to execute,
deliver and perform the Parent Guaranty.

3.             The Note Purchase Agreement and the Notes have been duly
authorized by proper corporate action on the part of the Company, have been duly
executed and delivered by an authorized officer of the Company, and constitute
the legal, valid and binding agreements of the Company, enforceable in
accordance with their terms, except to the extent that enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, fraudulent transfer, moratorium or similar laws of general
application relating to or affecting the enforcement of the rights of creditors
or by equitable principles, regardless of whether enforcement is sought in a
proceeding in equity or at law.

3.             The Note Purchase Agreement and the Parent Guaranty have been
duly authorized by proper corporate action on the Parent, have been duly
executed and delivered by an authorized officer of the Parent, and constitutes
the legal, valid and binding obligation of the Parent, enforceable in accordance
with their terms, except to the extent the enforcement thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or similar laws of general application relating to or
affecting the enforcement of the rights of creditors or by equitable principles,
regardless of whether enforcement is sought in a proceeding in equity or at law.

4.             In any action or proceeding arising out of or relating to the
Note Purchase Agreement, the Parent Guaranty and the Notes in any federal court
sitting in the State of Arkansas or any Arkansas state court, such court would
recognize and give effect to the governing law provisions of such documents
choosing the laws of the State of New York, except that matters concerning the
enforcement of remedies against personal property located in Arkansas shall be
governed by the laws of the State of Arkansas.

5.             Based on the representations set forth in the Note Purchase
Agreement, the offering, sale and delivery of the Notes and delivery of the
Parent Guaranty do not require the

1

Exhibit 4.4(a)


--------------------------------------------------------------------------------


registration of the Notes or the Parent Guaranty under the Securities Act of
1933, as amended, or the qualification of an indenture under the Trust Indenture
Act of 1939, as amended.

6.             No authorization, approval or consent of, and no designation,
filing, declaration, registration and/or qualification with, any Governmental
Authority is necessary or required in connection with the execution, delivery
and performance by the Company of the Note Purchase Agreement or the offering,
issuance and sale by the Company of the Notes, and no authorization, approval or
consent of, and no designation, filing, declaration, registration and/or
qualification with, any Governmental Authority is necessary or required in
connection with the execution, delivery and performance by the Parent of the
Parent Guaranty.

7.             The issuance and sale of the Notes by the Company, the
performance of the terms and conditions of the Notes and the Note Purchase
Agreement by the Company and the execution and delivery of the Note Purchase
Agreement by the Company do not conflict with, or result in any breach or
violation of any of the provisions of, or constitute a default under, or result
in the creation or imposition of any Lien on, the property of the Company
pursuant to the provisions of (i) the certificate of incorporation or bylaws of
the Company, (ii) any loan agreement known to such counsel to which the Company
is a party or by which the Company or its property is bound, (iii) any other
Material agreement or instrument known to such counsel to which the Company is a
party or by which the Company or its property is bound, (iv) any law (excluding
usury laws) or regulation applicable to the Company, or (v) to the knowledge of
such counsel, any order, writ, injunction or decree of any court or Governmental
Authority applicable to the Company.

8.             The execution, delivery and performance of the Parent Guaranty by
the Parent will not conflict with, or result in any breach or violation of any
of the provisions of, or constitute a default under, or result in the creation
or imposition of any Lien on, the property of the Parent pursuant to the
provisions of (i) its articles of incorporation or by-laws, (ii) any loan
agreement known to such counsel to which the Parent is a party or by which it or
its property is bound, (iii) any other Material agreement or instrument known to
such counsel to which the Parent is a party or by which it or its property is
bound, (iv) any law (excluding usury laws) or regulation applicable to the
Parent, or (v) to the knowledge of such counsel, any order, writ, injunction or
decree of any court or Governmental Authority applicable to the Parent.

9.             None of the Company, the Parent or any Subsidiary is (i) a
“public utility” as defined in the Federal Power Act, as amended, or (ii) an
“investment company” or a company “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.

10.           Based on the representations set forth in the Note Purchase
Agreement, the issuance of the Notes and the intended use of the proceeds of the
sale of the Notes do not violate or conflict with Regulation U, T or X of the
Board of Governors of the Federal Reserve System.

The opinion of Wright, Lindsey & Jennings LLP shall cover such other matters
relating to the sale of the Notes as the Purchasers may reasonably request. 
With respect to matters of fact on which such opinion is based, such counsel
shall be entitled to rely on appropriate certificates of public officials and
officers of the Company and with respect to matters governed by the laws of

2

Exhibit 4.4(a)


--------------------------------------------------------------------------------


any jurisdiction other than the United States of America, the laws of the state
of New York, Arkansas or Georgia, such counsel may rely upon the opinions of
counsel deemed (and stated in their opinion to be deemed) by them to be
competent and reliable. The opinion shall state that subsequent transferees and
assignees of the Notes and Foley & Lardner LLP may rely thereon.

 

3

Exhibit 4.4(a)


--------------------------------------------------------------------------------


EXHIBIT 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS

The opinion of Foley & Lardner LLP, special counsel to the Purchasers, shall be
to the effect that:

1.             The Agreement and the Notes constitute the legal, valid and
binding agreements of the Company, enforceable in accordance with their terms,
except to the extent that enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or similar laws of general application relating to or
affecting the enforcement of the rights of creditors or by equitable principles,
regardless of whether enforcement is sought in a proceeding in equity or at law.

2.             The Agreement and the Parent Guaranty constitute the legal, valid
and binding obligation of the Parent, enforceable in accordance with their
terms, except to the extent the enforcement thereof may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or similar laws of general application relating to or
affecting the enforcement of the rights of creditors or by equitable principles,
regardless of whether enforcement is sought in a proceeding in equity or at law.

3.             Based upon the representations set forth in the Agreement, the
offering, sale and delivery of the Notes and the execution and delivery of the
Parent Guaranty do not require the registration of the Notes or the Parent
Guaranty under the Securities Act of 1933, as amended, nor the qualification of
an indenture under the Trust Indenture Act of 1939, as amended.

4.             No approval, consent or withholding of objection on the part of,
or filing, registration or qualification with, any governmental body, Federal or
state, is necessary in connection with the execution and delivery of the Note
Agreement or the Notes.

Foley & Lardner LLP may rely upon the opinion of Wright, Lindsey & Jennings LLP
as to the due authorization, execution and delivery of the Agreement, the Notes
and the Parent Guaranty.  Such opinion shall state that the opinion of Wright,
Lindsey & Jennings LLP is satisfactory in form and scope to it, and that, in its
opinion, the Purchasers and it are justified in relying thereon and shall cover
such other matters relating to the sale of the Notes as the Purchasers may
reasonably request.

 

Exhibit 4.4(b)


--------------------------------------------------------------------------------


EXHIBIT 9.7

SUBSIDIARY GUARANTY

THIS GUARANTY (this “Guaranty”) dated as of [       ], 2007 is made by each of
the undersigned (each being a “Guarantor”), in favor of the holders from time to
time of the Notes hereinafter referred to and their respective successors and
assigns (collectively, the “Holders” and each individually, a “Holder”).

W I T N E S S E T H:

WHEREAS, J.B. HUNT TRANSPORT, INC., a Georgia corporation (the “Company”), J.B.
Hunt Transport Services, Inc., an Arkansas corporation, and the initial Holders
have entered into a Note Purchase Agreement dated as of March 15, 2007 (the Note
Purchase Agreement as amended, supplemented, restated or otherwise modified from
time to time in accordance with its terms and in effect, the “Note Purchase
Agreement”);

WHEREAS, the Note Purchase Agreement provides for the issuance by the Company of
$200,000,000 aggregate principal amount of Notes (as defined in the Note
Purchase Agreement);

WHEREAS, the Company directly or indirectly owns all of the issued and
outstanding capital stock of each Guarantor and, by virtue of such ownership and
otherwise, such Guarantor has derived or will derive substantial benefits from
the purchase by the Holders of the Company’s Notes;

WHEREAS, it is a requirement of the Note Purchase Agreement that each Guarantor
execute and deliver this Guaranty to the Holders; and

WHEREAS, each Guarantor desires to execute and deliver this Guaranty to satisfy
the requirement described in the preceding paragraph;

NOW, THEREFORE, in consideration of the premises and other benefits to each
Guarantor, and of the purchase of the Company’s Notes by the Holders, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Guarantor makes this Guaranty as follows:

SECTION 1            Definitions.  Any capitalized terms not otherwise herein
defined shall have the meanings attributed to them in the Note Purchase
Agreement.

SECTION 2            Guaranty.  Each Guarantor, jointly and severally with each
other Guarantor, unconditionally and irrevocably guarantees to the Holders the
due, prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, and interest on, and each other amount due under, the Notes or
the Note Purchase Agreement, when and as the same shall become due and payable
(whether at stated maturity or by required or optional prepayment or by
declaration or otherwise) in accordance with the terms of the Notes and the Note
Purchase Agreement (the Notes and the Note Purchase Agreement being sometimes

1

Exhibit 9.7


--------------------------------------------------------------------------------


hereinafter collectively referred to as the “Note Documents” and the amounts
payable by the Company under the Note Documents (including any attorneys’ fees
and expenses), being sometimes collectively hereinafter referred to as the
“Obligations”).  This Guaranty is a guaranty of payment and not just of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from the Company or upon any other event, contingency or circumstance
whatsoever.  If for any reason whatsoever the Company shall fail or be unable
duly, punctually and fully to pay such amounts as and when the same shall become
due and payable, each Guarantor, without demand, presentment, notice of
acceleration, notice of intent to accelerate, protest or notice of any kind,
will forthwith pay or cause to be paid such amounts to the Holders under the
terms of such Note Documents, in lawful money of the United States, at the place
specified in the Note Purchase Agreement, or perform or comply with the same or
cause the same to be performed or complied with, together with interest (to the
extent provided for under such Note Documents) on any amount due and owing from
the Company.  Each Guarantor, promptly after demand, will pay to the Holders the
reasonable costs and expenses of collecting such amounts or otherwise enforcing
this Guaranty, including, without limitation, the reasonable fees and expenses
of counsel.  Notwithstanding the foregoing, the right of recovery against each
Guarantor under this Guaranty is limited to the extent it is judicially
determined with respect to any Guarantor that entering into this Guaranty would
violate Section 548 of the United States Bankruptcy Code or any comparable
provisions of any state law, in which case such Guarantor shall be liable under
this Guaranty only for amounts aggregating up to the largest amount that would
not render such Guarantor’s obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any state law.

SECTION 3.           Guarantor’s Obligations Unconditional.  The obligations of
each Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other Person may
have against the Company or any other Person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
except as provided in Section 9.7(b) of the Note Purchase Agreement, shall not
be released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not each Guarantor or the Company shall have any
knowledge or notice thereof), including:

(a)           any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;

(b)           any furnishing or acceptance of any security, or any release of
any security, for the Obligations, or the failure of any security or the failure
of any Person to perfect any interest in any collateral;

(c)           any failure, omission or delay on the part of the Company to
conform or comply with any term of any of the Note Documents or any other
instrument or agreement referred to in paragraph (a) above, including, without
limitation, failure to give

2

Exhibit 9.7


--------------------------------------------------------------------------------


notice to any Guarantor of the occurrence of a “Default” or an “Event of
Default” under any Note Document;

(d)           any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph (a)
above or any obligation or liability of the Company, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;

(e)           any failure, omission or delay on the part of any of the Holders
to enforce, assert or exercise any right, power or remedy conferred on such
Holder in this Guaranty, or any such failure, omission or delay on the part of
such Holder in connection with any Note Document, or any other action on the
part of such Holder;

(f)            any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to the Company, any Guarantor or to any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

(g)           any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of any of the
Note Documents or any other agreement or instrument referred to in paragraph (a)
above or any term hereof;

(h)           any merger or consolidation of the Company or any Guarantor into
or with any other corporation, or any sale, lease or transfer of any of the
assets of the Company or any Guarantor to any other Person;

(i)            any change in the ownership of any shares of capital stock of the
Company or any change in the corporate relationship between the Company and any
Guarantor, or any termination of such relationship;

(j)            any release or discharge, by operation of law, of any Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in this Guaranty; or

(k)           any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.

3

Exhibit 9.7


--------------------------------------------------------------------------------


SECTION 4.           Full Recourse Obligations.  The obligations of each
Guarantor set forth herein constitute the full recourse obligations of such
Guarantor enforceable against it to the full extent of all its assets and
properties.

SECTION 5.           Waiver.  Each Guarantor unconditionally waives, to the
extent permitted by applicable law, (a) notice of any of the matters referred to
in Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
such Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against such Guarantor, (c) presentment to, notice of acceleration of,
notice of intent to accelerate or demand of payment from the Company or the
Guarantor with respect to any amount due under any Note Document or protest for
nonpayment or dishonor, (d) any right to the enforcement, assertion or exercise
by any of the Holders of any right, power, privilege or remedy conferred in the
Note Purchase Agreement or any other Note Document or otherwise, (e) any
requirement of diligence on the part of any of the Holders, (f) any requirement
to exhaust any remedies or to mitigate the damages resulting from any default
under any Note Document, (g) any notice of any sale, transfer or other
disposition by any of the Holders of any right, title to or interest in the Note
Purchase Agreement or in any other Note Document and (h) any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge,
release or defense of a guarantor or surety or which might otherwise limit
recourse against such Guarantor.

SECTION 6.           Subrogation, Contribution, Reimbursement or Indemnity. 
Until one year and one day after all Obligations have been indefeasibly paid in
full, each Guarantor agrees not to take any action pursuant to any rights which
may have arisen in connection with this Guaranty to be subrogated to any of the
rights (whether contractual, under the United States Bankruptcy Code, as
amended, including Section 509 thereof, under common law or otherwise) of any of
the Holders against the Company or against any collateral security or guaranty
or right of offset held by the Holders for the payment of the Obligations. Until
one year and one day after all Obligations have been indefeasibly paid in full,
each Guarantor agrees not to take any action pursuant to any contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Company which may have
arisen in connection with this Guaranty.  So long as the Obligations remain, if
any amount shall be paid by or on behalf of the Company to any Guarantor on
account of any of the rights waived in this paragraph, such amount shall be held
by such Guarantor in trust, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
(duly endorsed by such Guarantor to the Holders, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Holders may determine.  The provisions of this paragraph shall survive the term
of this Guaranty and the payment in full of the Obligations.

SECTION 7.           Effect of Bankruptcy Proceedings, etc.  This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any of the
Holders pursuant to the terms of the Note Purchase Agreement or any other Note
Document is rescinded or must otherwise be restored or returned

4

Exhibit 9.7


--------------------------------------------------------------------------------


by such Holder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any other Person, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Company or other person or any substantial part of
its property, or otherwise, all as though such payment had not been made.  If an
event permitting the acceleration of the maturity of the principal amount of the
Notes shall at any time have occurred and be continuing and one or more Holders
shall have attempted to accelerate the maturity of the principal amount of the
Notes pursuant to and in compliance with Section 12.1 of the Note Purchase
Agreement, or an event shall have occurred that pursuant to Section 12.1 of the
Note Purchase Agreement purportedly results in the automatic acceleration of the
maturity of the principal amount of the Notes, and in either such case such
acceleration shall at such time be prevented by reason of the pendency against
the Company or any other Person of a case or proceeding under a bankruptcy or
insolvency law, each Guarantor agrees that, for purposes of this Guaranty and
its obligations hereunder, the maturity of the principal amount of the Notes and
all other Obligations shall be deemed to have been accelerated with the same
effect as if any Holder had accelerated the same in accordance with the terms of
the Note Purchase Agreement or other applicable Note Document, and such
Guarantor shall forthwith pay such principal amount, Make-Whole Amount, if any,
and interest thereon and any other amounts guaranteed hereunder without further
notice or demand.

SECTION 8.           Term of Agreement.  Subject to Section 9.7(b) of the Note
Purchase Agreement, this Guaranty and all guaranties, covenants and agreements
of each Guarantor contained herein shall continue in full force and effect and
shall not be discharged until such time as all of the Obligations shall be
irrevocably paid and performed in full in cash and all of the agreements of such
Guarantor hereunder shall be irrevocably duly paid and performed in full in
cash.

SECTION 9.           Representations and Warranties.  Each Guarantor represents
and warrants to each Holder that:

(a)           such Guarantor is a corporation or other legal entity validly
existing and in good standing or equivalent status under the laws of its
jurisdiction of organization and has the corporate or other power and authority
to own and operate its property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged;

(b)           such Guarantor has the corporate or other power and authority and
the legal right to execute and deliver, and to perform its obligations under,
this Guaranty, and has taken all necessary corporate or other action to
authorize its execution, delivery and performance of this Guaranty;

(c)           this Guaranty constitutes a legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles

5

Exhibit 9.7


--------------------------------------------------------------------------------


(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

(d)           the execution, delivery and performance of this Guaranty will not
violate any provision of any requirement of law or material contractual
obligation of such Guarantor and, except as provided in the Note Purchase
Agreement, will not result in or require the creation or imposition of any Lien
on any of the properties, revenues or assets of the Guarantor pursuant to the
provisions of any material contractual obligation of such Guarantor or any
requirement of law;

(e)           except as provided in the Note Purchase Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Guaranty;

(f)            no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of such
Guarantor, threatened by or against such Guarantor or any of its properties or
revenues (i) with respect to this Guaranty or any of the transactions
contemplated hereby or (ii) which could reasonably be expected to have a
material adverse effect upon the business, operations or financial condition of
such Guarantor and its Subsidiaries taken as a whole;

(g)           the execution, delivery and performance of this Guaranty will not
violate any provision of any order, judgment, writ, award or decree of any
court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter or by-laws of such Guarantor or of any securities issued by such
Guarantor; and

(h)           after giving effect to the transactions contemplated herein,
(i) the present fair salable value of the assets of such Guarantor is in excess
of the amount that will be required to pay its probable liability on its
existing debts as said debts become absolute and matured, (ii)  such Guarantor
has received reasonably equivalent value for executing and delivering this
Guaranty, (iii) the property remaining in the hands of such Guarantor is not an
unreasonably small capital, and (iv) such Guarantor is able to pay its debts as
they mature.

SECTION 10.         Notices.  All notices under the terms and provisions hereof
shall be in writing, and shall be delivered or sent by telex or telecopy or
mailed by first-class mail, postage prepaid, or otherwise as provided in Section
18 of the Note Purchase Agreement, addressed (a) if to the Company or any Holder
at the address set forth in,  the Note Purchase Agreement or (b) if to a
Guarantor, in care of the Company at the Company’s address set forth in the Note
Purchase Agreement, or in each case at such other address as the Company, any
Holder or such Guarantor shall from time to time designate in writing to the
other parties.  Any notice so addressed shall be deemed to be given when
actually received.

6

Exhibit 9.7


--------------------------------------------------------------------------------


SECTION 11.         Jurisdiction and Process; Waiver of Jury Trial.

(a)           Each Guarantor irrevocably submits to the non-exclusive
jurisdiction of any New York state or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Guaranty, the Agreement or the Notes.  To the fullest
extent permitted by applicable law, each Guarantor irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim that it is
not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(b)           Each Guarantor agrees, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 11(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

(c)           Each Guarantor consents to process being served in any suit,
action or proceeding solely of the nature referred to in Section 11(a) by
mailing a copy thereof by registered or certified or priority mail, postage
prepaid, return receipt requested, or delivering a copy thereof in the manner
for delivery of notices specified in Section 10, to it.  Each Guarantor agrees
that such service upon receipt (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and (ii)
shall, to the fullest extent permitted by applicable law, be taken and held to
be valid personal service upon and personal delivery to it.  Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

(d)           Nothing in this Section 11 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(e)           EACH GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

SECTION 12.         Miscellaneous.  Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render

7

Exhibit 9.7


--------------------------------------------------------------------------------


unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, each Guarantor hereby waives any provision of law that
renders any provisions hereof prohibited or unenforceable in any respect.  The
terms of this Guaranty shall be binding upon, and inure to the benefit of, each
Guarantor and the Holders and their respective successors and assigns.  It is
agreed and understood that any Subsidiary of the Company or of any Guarantor may
become a Guarantor hereunder by executing a Joinder substantially in the form of
Exhibit A attached hereto and delivering the same to the Holders.  Any such
Person shall thereafter be a “Guarantor” for all purposes under this Guaranty. 
No term or provision of this Guaranty may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by each Guarantor
and the Holders; provided, however, that a Guarantor may be fully released and
discharged from this Guaranty pursuant to the terms of Section 9.7(b) of the
Note Purchase Agreement.  The section and paragraph headings in this Guaranty
and the table of contents are for convenience of reference only and shall not
modify, define, expand or limit any of the terms or provisions hereof, and all
references herein to numbered sections, unless otherwise indicated, are to
sections in this Guaranty.  This Guaranty shall in all respects be governed by,
and construed in accordance with, the laws of the state of New York, including
all matters of construction, validity and performance.

8

Exhibit 9.7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.

[Name of Guarantor]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

9

Exhibit 9.7


--------------------------------------------------------------------------------


FORM OF JOINDER TO SUBSIDIARY GUARANTY

The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty dated as of
[      ], 2007 from the Guarantors named therein in favor of the Holders, as
defined therein, and (i) jointly and severally with the other Guarantors under
the Subsidiary Guaranty, guarantees to the Holders from time to time of the
Notes the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) and the full and prompt performance and observance of
all Obligations (as defined in Section 2 of the Subsidiary Guaranty), (ii)
accepts and agrees to perform and observe all of the covenants set forth
therein, (iii) waives the rights set forth in Section 5 of the Subsidiary
Guaranty, (iv) waives the rights, submits to jurisdiction, and waives service of
process as described in Section 11 of the Subsidiary Guaranty and (v) agrees to
be bound by all of the terms thereof and represents and warrants to the Holders
that:

(a)           the Guarantor is validly existing and in good standing or
equivalent status under the laws of its jurisdiction of organization and has the
requisite power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged;

(b)           the Guarantor has the requisite power and authority and the legal
right to execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and
to perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;

(c)           the Subsidiary Guaranty constitutes a legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(d)           the execution, delivery and performance of this Joinder will not
violate any provision of any requirement of law or material contractual
obligation of the Guarantor and, except as provided in the Note Purchase
Agreement, will not result in or require the creation or imposition of any Lien
on any of the properties, revenues or assets of the Guarantor pursuant to the
provisions of any material contractual obligation of such Guarantor or any
requirement of law;

(e)           except as provided in the Note Purchase Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Joinder;

(f)            no litigation, investigation or proceeding of or before any
arbitrator or governmental authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or any of its properties or
revenues with respect to this Joinder, the Subsidiary Guaranty or any of the
transactions contemplated hereby or thereby;

1

Exhibit 9.7


--------------------------------------------------------------------------------


(g)           the execution, delivery and performance of this Joinder will not
violate any provision of any order, judgment, writ, award or decree of any
court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter or by-laws of the Guarantor or of any securities issued by the
Guarantor; and

(h)           after giving effect to the transactions contemplated herein,
(i) the present fair salable value of the assets of the Guarantor is in excess
of the amount that will be required to pay its probable liability on its
existing debts as said debts become absolute and matured, (ii)  the Guarantor
has received reasonably equivalent value for executing and delivering this
Guaranty, (iii) the property remaining in the hands of the Guarantor is not an
unreasonably small capital, and (iv) the Guarantor is able to pay its debts as
they mature.

(i)            Capitalized Terms used but not defined herein have the meanings
ascribed in the Subsidiary Guaranty.

IN WITNESS WHEREOF, the undersigned has caused this Joinder to Subsidiary
Guaranty to be duly executed as of                ,         .

 

[Name of Guarantor]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

Exhibit 9.7


--------------------------------------------------------------------------------